Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 1 of 75

eee.

err, oy
oy
ee No ee

ome;
&

DEPARTMENT OF HOMELAND SECURITY

OMB APPROVAL NO, 1651-0022
EXPIRATION DATE 04/31/2024

U.S. Customs and Border Protection

ENTRY SUMMARY

 

1. Filer Code/Entry Number

2. Entry Type

 

3. Summary Date

 

 

4, Surety Number

5. Bond Type | &. Port Cade

 

 

7. Entry Date

 

8, importing Carrier

9, Mode of Transport

40. Country of Origin
us

11. Import Date

 

12. B/L or AWB Number

 

13. Manufacturer ID

44, Exporting Country
us

 

15. Export Date

 

16. 1.7. Number

17. LT. Date

 

18. Missing Docs

 

19, Foreign Port of Lading

20. U.S. Port of Uniading

 

21. Location of Goods/G.O. Number

 

22. Consignee Number

23. Importer Number

 

24, Reference Number

 

25, UHtimate Consignee Name fLast, First, M1) and Address

26. Importer of Record Name (Last, Firsf, M1.) and Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

purchaser, or consignee for CBP purposes is as shown above, OR rT] owner
OF purchaser or agent thereof. | further declare that the merchandise rT] was obiained pursuant fo 4 purchase or agreement to purchase and that fhe
prices set forth in the invoices are true, OR CI was not obtained pursuant to a purchase or agreement to purchase and the statements in the invoices as

to value or price are true to the best of my knowledge and belief. | also declare that the statements in the documents herein filed fully disclose ta the best
of my knowledge and belief the true prices, values, quantities, rebates, drawbacks, fees, commissions, and royalties and are true and correct, and that all
goods or services provided to the seller of the merchandise either free of at reduced cost are fully disclosed.

| will immediately furnish to ihe appropriate CBP officer any information showing a different statement of facts.

 

 

 

 

 

Street Street
City State Zip City State Zip
ays . 33
28, Description of Merchandise 32, . 34.
oe A. Entered Value} 4: HTSUS Rate Duty and IR Tax
29. 30. 31. B. CHGS 5 NR Rate
No. A. HTSUS No. A. Gross Weight} Net Quantity in alati i . ate Doll Cent
B. ADICVD No. |B. Manifest Gty.| HTSUS Units | _& Relationship D. Visa Number onars ens
Other Fee Summary (for Block 39) | 35. Total Entered Value CBP USE ONLY TOTALS
§ A, LIQ Cade B. Ascertained Duty 37. Duty
Total Other Fees REASON CODE | C.Ascertained Tax | 38. Tax
$
36. Declaration of Importer of Record (Owner or Purchaser) or D. Ascertained Other | 39. Other
Authorized Agent
l declare that! am the [| Importer of record and that the actual owner, E. Ascertained Total 40. Tatal

 

 

41. Declarant Name (Last, First, M.1)

Title

Signature

Date

 

 

42. Broker/Filer Information Name (Last, First, M.1.) and Phone Number

 

43. Broker/Importer File Number

 

CBP Form 7501 (12/19)

EXHIBIT "A"

Page 1 of 3

 

 
gE.
on
Rey:
Re)

Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 2 of 75

a

S
are

DEPARTMENT OF HOMELAND SECURITY
U.S. Customs and Border Protection

ENTRY SUMMARY CONTINUATION SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Filer Code/Entry Number
28. Description of Merchandise 32 33. 34.
27. A. Entered Value A, HTSUS Rate Duty and IR Tax
Line 29. 30. 34. B. CHGS B. AD/CVD Rate
No. A. HESUS No, A. Gross Weight} Net Quantity in C. Relationship CG. IRC Rate Dollars Cents
B. AD/CVD No. B. Manifest Qty. HTSUS Units ‘ D. Visa Number
CBP Form 7501 (12/19) Page 2 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 3 of 75

 

Privacy Act Statement
This Privacy Act Statement serves to inform you of why DHS is requesting the information on this form.

Authority:
CBP Form 7501 is authorized by 19 U.S.C. 1484 and provided for by 19 CFR 142.11 and CFR 141.61.

Purpose:
CBP is requesting this information to identify merchandise entering the commerce of the United States, and to document the
amount of duty and/or tax paid.

Routine Uses:

The information requested on this form may be shared externally as a “routine use” with appropriate federal, state, local, tribal,
or foreign governmental agencies, or multilateral governmental organizations, to assist DHS in investigating or prosecuting the
violations of, or for enforcing or implementing, a statute, rule, regulation, order, license, or treaty or when DHS determines that
the information would assist in the enforcement of civil or criminal laws. A complete list of the routine uses can be found in the
system of records notice associated with this form, “DHS/CBP-001 Import Information System.” The Department's full list of
system of records notices can be found on the Department's website at htto-/Awww.dhs.gov/system-records-notices-sorns.

Gonsequences of Failure to Provide Information:

This information is required from the importer, or the importer’s agent, for each import transaction. Failure to provide this
information will prevent CBP from carrying out the regulatory requirements associated with import transaction documentation
and may result in penalties to importer or agent

 

 

 

CBP Form 7501 (12/19) Page 3 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 4 of 75

CBP FORM 7501 INSTRUCTIONS

BLOCK 1) ENTRY NUMBER

Record the 11-digit alphanumeric code. The entry number is comprised of the three-digit filer code, followed by the seven-digit
entry number, and completed with the one-digit check digit.

Entry Filer Code represents the three-character alphanumeric filer code assigned to the filer or importer by CBP.

Entry Number represents the seven-digit number assigned by the filer. The number may be assigned in any manner
convenient, provided that the same number is not assigned to more than one CBP Form 7501. Leading zeros must be shown.

Check digit is computed on the previous 10 characters. The formula for calculating the check digit can be found in Appendix 1.

BLOCK 2) ENTRY TYPE

Record the appropriate entry type code by selecting the two-digit code for the type of entry summary being filed. The first digit
of the code identifies the general category of the entry {i.e., consumption = 0, informal = 1, warehouse = 2). The second digit
further defines the specific processing type within the entry category. The following codes shall be used:

Consumption Entries

Free and Dutiable 01
Quota/Visa 02
Antidumping/Countervailing Duty (AD/CVD) 03
Appraisement 04
Vessel Repair 05
Foreign Trade Zone Consumption 06
Quota/Visa and AD/CVD Combinations 07
Duty Deferrals 08

Informal Entries
Free and Dutiable 11
Quota Other than Textiles 12

Warehouse Entries

Warehouse 21
Re-Warehouse 22
Temporary Importation Bond 23
Trade Fair 24
Permanent Exhibition 25
Foreign Trade Zone Admission 26

Warehouse Withdrawal

For Consumption 31
Quota/Visa 32
AD/CVD 34
Quota/Visa and AD/CVD Combinations 38

CBP Form 7501 (12/49) Instruction Page 1 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 5 of 75

Government Entries

Defense Contract Management Command (DCMAO 51
NY) Military Only (P99 filer)

Any U.S, Federal Government agency (other than 52
DCMAO NY)

Note: When the importer of record of emergency war materials is not a government agency, entry type codes 01, 02, 03, etc., as
appropriate, are to be used.

Transportation Entries

Immediate Transportation 81
Transportation and Exportation 62
Immediate Exportation 63

Automated Broker Interface (ABI) processing requires an ABI status indicator. This indicator must be recorded in the entry
type code block. It is to be shown for those entry summaries with ABI status only, and must be shown in one of the following
formats:

ABI/S = ABI statement paid by check or cash
ABI/A = ABI statement paid via Automated Clearinghouse (ACH)
ABI/P = ABI statement paid on a periodic monthly basis
ABI/N = ABI summary not paid on a statement
Note: Either a slash () or hyphen (-) may be used to separate ABI from the indicator (i.e., ABS or ABI-S).
A "LIVE" entry is when the entry summary documentation is filed at the time of entry with estimated duties. Warehouse

withdrawals are always considered “LIVE” entries. When a “LIVE” entry/entry summary is presented, an additional indicator is
required to be shown in the following formats:

ABV/A/L = ABI statement paid via ACH for a “live” entry/entry summary
ABI/N/L = ABI “live” entry/entry summary not paid on a statement

"LIVE" or "L" = non-ABi “live” entry/entry summary

BLOCK 3) SUMMARY DATE

Record the month, day, and year (MM/DD/YYYY) on which the entry summary is filed with CBP. The record copy of the entry
summary will be time stamped by the filer at the time of presentation of the entry summary. In the case of entry summaries
submitted on an ABI statement, only the statement is required to be time stamped.

This block should not be printed or typed prior to presentation of the entry/entry summary. Use of this field is optional for ABI
statement entries. The time stamp will serve as the entry summary date.

The filer will record the proper team number designation in the upper right portion of the form above this block (three-character
team number code). For ABI entry summaries, the team number is supplied by CBP’s automated systern in the summary
processing output message.

BLOCK 4) SURETY NO.

Record the three digit numeric code that identifies the surety company on the Customs Bond. This code can be found in block
7 of the CBP Form 301, or is available through CBP’s automated system to ABI filers, via the importer bond query transaction.
For U.S. Government importations and entry types not requiring surety, code 999 should appear in this block. When cash or
Government securities are used in lieu of surety, use code 998.

CBP Form 7501 (12/19} instruction Page 2 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 6 of 75

BLOCK 5) BOND TYPE

Record the single digit numeric code as follows:
0- U.S. Government or entry types not requiring a bond
8 - Continuous
9 - Single Transaction

Bond type "0" should be used in conjunction with surety code "999" for government entries secured by stipulation as provided
for in 19 C.F.R. § 10.101 (d).

Bond type "8" or "9," as appropriate, should be used in conjunction with surety code "998" when cash or government securities
are deposited in lieu of surety.

Bond type "9" should be used in conjunction with surety code "999" when surety has been waived in accordance with 19 C.F.R.
§ 142.4 (c). A single entry bond should be attached to the entry summary package.

BLOCK 6) PORT CODE

Record the U.S. port code utilizing the Schedule D, Customs District and Port Codes, listed in Annex C of the Harmonized
Tariff Schedule (HTS). The port is where the merchandise was entered under an entry or released under an immediate
delivery permit, Use the following format: DDPP (no spaces or hyphens).

BLOCK 7} ENTRY DATE

Record the month, day, and year (MM/DD/YYYY) on which the goods are released, except for immediate delivery, quota
goods, or where the filer requests another date prior to release (see 19 C.F.R. § 141.68). It is the responsibility of the filer to
ensure that the entry date shown for entry/entry summaries is the date of presentation (i.e., the time stamp date). The entry
date for a warehouse withdrawal is the date of withdrawal.

BLOCK 8) IMPORTING CARRIER

For merchandise arriving in the U.S. by vessel, record the name of the vessel that transported the merchandise from the
foreign port of lading to the first U.S. port of unlading. Do not record the vessel identifier code in lieu of the vessel name.
Pursuant to General Statistical Note 1 (a) (ii) of the HTS, the reporting of the vessel flag is not required. For merchandise
arriving in the U.S. by air, record the two-digit IATA alpha code corresponding to the name of the airline which transported the
merchandise from the last airport of foreign lading to the first U.S. airport of unlading.

If the carrier file does not contain a specific air carrier's code, write the designation "*C" for Canadian airlines, '“F" for other
foreign airlines, and '*U" for U.S. airlines.

These designations should be used only for unknown charter and private aircraft. When a private aircraft is being entered
under its own power (ferried), the designation "**" will be used.

For merchandise arriving in the U.S. by means of transportation other than vessel or air, leave blank.
Do not record the name of a domestic carrier transporting merchandise after initial lading in the U.S.

For merchandise arriving in the customs territory from a U.S. Foreign Trade Zone (FTZ), insert "F TZ" followed by the FTZ
number. Use the following format: FTZ NNNN

CBP Form 7501 (12/195 instruction Page 3 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 7 of 75

BLOCK 9) MODE OF TRANSPORT

Record the mode of transportation by which the imported merchandise entered the U.S. port of arrival from the last foreign
country utilizing the following two-digit numeric codes:

10 - Vessel, non-container (including all cargo at first U.S. port of unlading aboard a vessel regardless of later
disposition; lightered, land bridge and LASH all included). If container status unknown, but goods did arrive by
vessel, use this code.

11 -Vessel, container

12 - Border, Waterborne (used in cases where vessels are used exclusively to ferry automobiles, trucks, and/or rail
cars, carrying passengers and baggage and/or cargo and merchandise, between the U.S. and a contiguous
country).

20 - Rail, non-container
21 - Rail, container

30 - Truck, non-container
31 - Truck, container

32 - Auto

33 - Pedestrian

34 - Road, other

40 - Air, non-container
44 - Air, container

50 - Mail

60 - Passenger, hand-carried

70 - Fixed transport installation (includes pipelines, powerhouse, etc.)

For merchandise arriving in the customs territory from a U.S. FTZ, leave blank.

BLOCK 10) COUNTRY OF ORIGIN

Record the country of origin utilizing the International Organization for Standardization (ISO) country code located in Annex B of
the HTS.

The country of origin is the country of manufacture, production, or growth of any article. If the article consists of material
produced, derived from, or processed in more than one foreign territory or country, or insular possession of the U.S., it shall be
considered a product of that foreign territory or country, or insular possession, where if last underwent a substantial
transformation. For reporting purposes only on the CBP Form 7501, whenever merchandise has been returned to the U.S.
after undergoing repair, alteration, or assembly under HTS heading 9802, the country of crigin should be shown as the country
in which the repair, alteration, or assembly was performed.

When merchandise is invoiced in or exported from a country other than that in which it originated, the actual country of origin
shall be specified rather than the country of invoice or exportation. When an entry summary covers merchandise from more
than one country of origin, record the word "MULTI" in this block. In column 27, directly below the line number, prefixed with
the letter "O," indicate the ISO cede correspending to each line item.

Where line items are segregated by invoice, indicate the SO code corresponding to each invoice.

CBP Form 7501 (12/19) , instruction Page 4 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20. Page 8 of 75

Special Note for Goods of Canadian Origin

The ISO country code “CA” for Canada for goods of Canadian Origin will no longer be reported as a country of origin.
As of May 15, 1997, the Canadian Province codes will replace the code “CA”.

The following conditions in which the “CA” is acceptable, in addition to the Province Codes:

Withdrawals of goods from warehouses for consumption.

Entries of goods from Foreign Trade Zones into the Commerce of the U.S.

Informal entries.

Imports of Canadian origin arriving from countries other than Canada.

a fs BN >=

Cargo selectivity entries not certified from entry summary, i.e. full cargo selectivity entries provided with
entry data only or border cargo selectivity entries.

6. Data elements intended specifically for other government agencies, e.g. FDA , DOT, and EPA which only
allow "CA” to be used as the origin code.

Additional information related to reporting the correct ISO country code for goods of Canadian Origin can be found in
CSMS# 97-000267 and 02-000071

BLOCK 11) IMPORT DATE

For merchandise arriving in the U.S. by vessel, record the month, day, and year (MM/DD/YYYY) on which the importing vessel
transporting the merchandise from the foreign country arrived within the limits of the U.S. port with the intent to unlade.

For merchandise arriving in the U.S. other than by vessel, record the month, day, and year (MM/DD/YYYY) in which the
merchandise arrived within the U.S. port limits.

For merchandise entering the customs territory for consumption from a U.S. FTZ, in compliance with 19 C.F.R. § 146.63, if the
import date is not the date of removal from the zone, leave blank.

For merchandise moving from a U.S. FTZ to a bonded warehouse in the customs territory, in compliance with 19 C.F.R. §
146.64, report the month, day, and year (MM/DD/YYYY) of importation.

BLOCK 12) BILL OF LADING (B/L) OR AIR WAYBILL (AWB) NUMBER

Record the number assigned on the manifest by the international carrier delivering the goods to the U.S.

Each B/L number for vessel or rail shipments must conform to a unique format comprised of 2 elements. The first element
comprises the first four characters of the unique bill number, and is the Standard Carrier Alpha Code (SCAC) of the bill's issuer.
The second element may be any length up to a maximum 12 characters and may be alpha and/or numeric. Use the following
format: ABCD1234567

if multiple bills are associated with an entry summary, list additional B/L or AWB numbers across the top of column 28 or on a
separate attachment.

BLOCK 13) MANUFACTURER ID (MID)

This block is provided to accommodate the manufacturer/shipper identification code. This code identifies the manufacture/
shipper of the merchandise by a constructed code. The method for deriving the code can be found in Appendix 2. For the
purposes of this code, the manufacturer should be construed to refer to the invoicing party or parties {manufacturers or other
direct suppliers). The name and address of the invoicing party, whose invoice accompanies the CBP entry, should be used to
construct the MID. The manufacturer/shipper identification code is required for all entry summaries and entry/entry summaries,
including informal entries, filed on the CBP Form 7501.

For textile shipments, the manufacturer should be construed to refer to the actual manufacturer in accordance with 19 CFR
402.23(a) and the Appendix to 19 CFR Part 102 — Textile and Apparel Manufacturer Identification.

CBP Form 7501 (12/19) Instruction Page 5 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 9 of 75

Non-textile shipments may use the invoicing party or parties (manufacturers or other direct suppliers).

When an entry summary covers merchandise from more than one manufacturer, record the word "MULTI" in this block. In
column 28, indicate the MID Code corresponding to each line item. If there is more than one vendor for a particular HTS
number, separate line items will be required for each MID.

BLOCK 14) EXPORTING COUNTRY
Record the exporting country utilizing the ISO country code located in Annex B of the HTS.

The country of exportation is the country of which the merchandise was last part of the commerce and from which the
merchandise was shipped to the U.S. without contingency of diversion.

When an entry summary covers merchandise from more than one country of export, record the word "MULTI" in this block. In
column 27, directly below the line number, prefixed with the letter "E," indicate the [SO code corresponding to each line item.
Where line items are segregated by invoice, indicate the ISO code corresponding to each invoice.

For merchandise entering the customs territory from a U.S. FTZ, if multiple countries of export are involved, indicate the country
of export with the greatest value. In the case where the merchandise is U.S, goods returned and the filer opts to pay the duty
and report only the Chapter 1 - 97 HTS number, report the country of invoice or exportation. Country of export U.S. will not be
acceptable when country of origin is U.S.

BLOCK 15) EXPORT DATE
For merchandise exported by vessel, record the month, day, and year (MM/DD/YYYY}, on which the carrier departed the last
port in the exporting country.

For merchandise exported by air, record the month, day, and year (MM/DD/YYYY), on which the aircraft departed the last
airport in the exporting country.

For overland shipments from Canada or Mexico and shipments where the port of lading is located outside the exporting country
(e.g., goods are exported from Switzerland but laden and shipped from Hamburg, Germany), record the month, day, and year
(MM/DD/YYYY), that the goods crossed the border of the exporting country (Switzerland in this example).

For mail shipments, record the month, day, and year (MM/DD/YYYY) of export as noted on the Notice to Addressee, CBP Form
3509.

For goods entering the customs territory from a U.S. FTZ, leave blank.

When an entry summary covers merchandise with more than one date of export, record the word "MULTI" in this block. in
column 27, directly below the line number, indicate the date corresponding to each fine item. Where line items are segregated
by invoice, indicate the date corresponding to each invoice.

For textile merchandise, refer to additional requirements listed under VISA NUMBER/CERTIFICATE OF ELIGIBILITY/EXPORT
CERTIFICATE in Column 33(d) instructions.

BLOCK 16) IMMEDIATE TRANSPORTATION (IT} NUMBER

Record the IT number obtained from the CBP Form 7512, AWB number from the Transit Air Cargo Manifest (TACM), or
Automated Manifest System (AMS) master in-bond (MIB) movement number.

When an entry summary covers merchandise with more than one IT, place additional IT numbers and associated IT dates
across the top of column 28 or on a separate attachment.

lf merchandise moves on an IT into a U.S. FTZ, the IT number need not be recorded on the CBP Form 7501 when the
merchandise is removed from the zone.

CBP Form 7501 (12/19) Instruction Page 6 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 10 of 75

BLOCK 17) IT DATE
Record the month, day, and year (MM/DD/YYYY), obtained from the CBP Form 7512, TACM, or AMS MIB record.

When an entry summary covers merchandise with more than one IT, place additional IT numbers and associated IT dates
across the top of column 28 or on a separate attachment.

Note: IT date cannot be prior to import date.

BLOCK 18) MISSING DOCUMENTS
Record the appropriate document code number(s) to indicate documents not available at the time of filing the entry summary.
A maximum of two codes may be used. The bond charge should be made on the entry summary only for those documents
required to be filed with the entry summary.
The following codes shall be used:

01 - Commercial Invoice

40 - CBP FORM 5523 (19 C.F.R. § 141.89) (Optional for footwear)

16 - Corrected Commercial Invoice (19 C.F.R. § 141.89, et al)

17 - Other Agency Form (19 C.F.R. § Part 12)

19 - Scale weight

21 - Coffee Form 0

22 - Chemical Analysis

23 - Outturn Report

26 - Packing List (19 C.F.R. § 141.86(e))

98 - Not Specified Above

99 - If three or more documents are missing, record the code number for the first document and insert code "99" to

indicate more than one additional document is missing.

if a document has been waived prior to entry summary filing or is not required at time of entry summary, it should not be
recorded as a missing document.

Be aware that the following forms cannot be waived and filers shall be obligated to file the forms within the appropriate time
limits:

14 - Lease Statements (19 C.F.R. § 10.108)

15 - Re Melting Certificate (19 C.F.R. § 54.6(a)}

18 - Duty Free Entry Certificate (19 C.F.R. § 10.102; 9808.90.3000)

20 - End Use Certificate (19 C.F.R. § 10.138)

BLOCK 18) FOREIGN PORT OF LADING

For merchandise arriving in the U.S. by vessel, record the five digit numeric code listed in the “Schedule K” (Classification of
Foreign Ports by Geographic Trade Area and Country} for the foreign port at which the merchandise was actually laden on the
vessel that carried the merchandise to the U.S. The "Schedule kK” may be retrieved at:

http:/Awww.iwr.usace.army.mil/ndc/wese/scheduleK/schedulek.htm

If the actual port name is not provided, use the code for “all other ports" for the country in which the merchandise was laden on
the vessel that carried the merchandise to the U.S.

CBP Form 7501 (72/19) Instruction Page 7 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 11 of 75

When an entry summary covers merchandise with more than one foreign port of lading, record the word "MULTI" in this block.
in column 27, directly below the line number, indicate the code corresponding to each line item. When line items are
segregated by invoice, indicate the code corresponding to each invoice.

When merchandise is transported by a mode of transportation other than vessel, leave blank.

For merchandise entering the customs territory from a U.S. FTZ, leave blank.

BLOCK 20) U.S. PORT OF UNLADING
Record the U.S. port code where the merchandise was unladen from the importing vessel, aircraft or train. Do not show the
name of the port instead of the numeric code.

For merchandise arriving in the U.S, by means of transportation other than vessel, rail or air, leave blank.

For merchandise arriving in the customs territory from a U.S. FTZ, leave blank.

BLOCK 21} LOCATION OF GOODS/General Order (GO) Number

Where the entry summary serves as entry/entry summary, record the pier or site where the goods are available for
examination. For air shipments, record the flight number. Where the Facilities Information and Resources Management
(FIRMS) codes are available, they must be used in lieu of pier/site.

Where the entry summary is used for merchandise that has been placed in GO, record the number assigned by CBP in the
following format: G.O. NNNNNNNNNNNN

Where the entry summary is used for merchandise placed in a bonded warehouse, record the name and the FIRMS code of the
bonded warehouse where the goods will be delivered.

BLOCK 22) CONSIGNEE NUMBER
Record the Internal Revenue Service (IRS} Employee Identification Number (EIN), Social Security Number (SSN), or CBP
assigned number of the consignee. This number must reflect a valid identification number filed with CBP via the CBP Form
5106 or its electronic equivalent. When the consignee number is the same as the importer of record number, the word
"SAME" may be used in lieu of repeating the importer of record number.
Only the following formats shall be used:

IRS EIN NN-NNNNNNN

IRS EIN with suffix NN-NNNNNNNXX

SSN NNN-NN-NNNN

CBP assigned number YYDDPP-NNNNN

For consolidated shipments, enter zeros in this block in the IRS EIN format shown above (i.e., XX-XXXXXXX). The reporting of
zeros on the entry summary is limited to consolidated shipments and consolidated entry summaries.

BLOCK 23) IMPORTER NUMBER

Record the IRS EIN, SSN, or CBP assigned number of the importer of record. Proper format is listed under the instructions for
Consignee Number.

BLOCK 24) REFERENCE NUMBER

Record the IRS EIN, SSN, or CBP assigned number of the individual or firm to whom refunds, bills, or notices of extension or
suspension of liquidation are to be sent {if other than the importer of record and only when a CBP Form 4811 is on file). Proper
format is listed under the instructions for Consignee Number. Do not use this block te record any other information.

CBP Form 7504 (12/19) Instruction Page 8 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 12 of 75

BLOCK 25} ULTIMATE CONSIGNEE NAME AND ADDRESS

At the time of Entry Summary, record the name and address of the individual or firm purchasing the merchandise or, ifa
consigned shipment, to whom the merchandise is consigned. If those parties are not known, indicate to whose premises the
merchandise is being shipped. If this information is the same as the importer of record, leave blank.

Note: For express consignment shipments and land border shipments, ai the time of Entry Summary, record the name and address of the individual or firm for
whose account the merchandise is shipped. The account of party is the actual owner, who is holder of file to the goods.

in the space provided for indicating the state, report the ultimate state of destination of the imported merchandise, as known at
the time of entry surnmary filing. If the contents of the shipment are destined to more than one state or if the entry summary
represents a consolidated shipment, report the state of destination with the greatest aggregate value. Ifin either case, this
information is unknown, the state of the ultimate consignee, or the state where the entry is filed, in that order, should be
reported. However, before either of these alternatives is used, a good faith effort should be made by the entry filer to ascertain
the state where the imported merchandise will be delivered. In all cases, the state code reported should be derived from the
standard postal two-letter state or territory abbreviation.

On a warehouse withdrawal, the original warehouse entry number should be recorded at the bottom of this block.

BLOCK 26) IMPORTER OF RECORD NAME AND ADDRESS

Record the name and address, including the standard postal two-letter state or territory abbreviation, of the importer of record.
The importer of record is defined as the owner or purchaser of the goods, or when designated by the owner, purchaser, or
consignee, a licensed customs broker. The importer of record is the individual or firm liable for payment of all duties and
meeting all statutory and regulatory requirements incurred as a result of importation, as described in 19 C.F.R. § 141.1(b).
The importer of record shown on the invoice should be the same party on the CBP Form 7501, unless the CBP form reflects a
licensed customs broker.

COLUMN 27) LINE NUMBER
Record the appropriate line number, in sequence, beginning with the number 001.

A "line number" refers to a commodity from one country, covered by a line which includes a net quantity, entered value, HTS
number, charges, rate of duty and tax. However, some line numbers may actually include more than one HTS number and
value. For example, many items in Chapter 98 of the HTS require a dual HTS number. Articles assembled abroad with U.S.
components require the HTS number 9802.00.80 along with the appropriate reporting number of the provision in Chapters 1
through 97.

’ Also, many items in Chapter 91 of the HTS require as many as four HTS numbers. Watches classifiable under subheading
9101.11.40, for example, require that the appropriate reporting number and duty rate be shown separately for the movement,
case, strap, band or bracelet, and battery. A separate line item is also required for each commodity that is the subject of a
Customs binding ruling. Proper format is listed under the instructions for HTS number.

Where a reporting number is preceded by an alpha character designating a special program (i.e., NAFTA = “CA” or "MX"; GSP
= “A’), that indicator is to be placed in column 27, directly below the line number. The special program indicator (SPI) should
be right justified on the same line and immediately preceding the HTS number to which it applies. If more than one HTS
number is required for a line item, place the SPI on the same line as the HTS number upon which the rate of duty is based.

lf more than one SPI is used, the primary indicator that establishes the rate of duty is shown first, followed by a period and the
secondary SP! immediately following.

if "MULTI" was recorded in block(s) 10, 14, 15, and/or 19, the appropriate codes or dates are to be shown in column 27 below
the SPI. See specific instructions for those items with multiple elements.

CBP Form 75014 (12/19} Instruction Page 9 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 13 of 75

COLUMN 28) DESCRIPTION OF MERCHANDISE

A description of the articles in sufficient detail to permit the classification thereof under the proper statistical reporting number in
the HTS should be reported at the top of column 28. The standard definitions from the CBP HTS database are acceptable for
this requirement.

For a warehouse withdrawal, all copies of the CBP Form 7501 must be clearly marked “WAREHOUSE WITHDRAWAL FOR
CONSUMPTION’ at the top of column 28, followed by the words "FINAL WITHDRAWAL’ if applicable. Next will be the
“Bonded Amount” (quantity in the warehouse account before the withdrawal}, “Withdrawal” (quantity being withdrawn), and
“Balance” (quantity remaining in warehouse after withdrawal), as required in 19 C.F.R. § 144.32(a).

Transfer of the right to withdraw the merchandise included on the CBP Form 7501 will be established by including the name,
and hand-written or facsimile signature of the person primarily liable for payment of duties before the transfer is completed.
This endorsement should be shown after the “Balance” in column 28. When there is deferred tax paid by electronic funds
transfer (EFT), the following statement is required in this section:

Electronic Funds Transfer (EFT)
Tax Payment Deferred

XXX Distillers, Inc.

IRN: XX-XXXXXXX-AXX

ALC: HHAHAHHE

EFT Payment Date: month/day

If the deferred tax will not be paid by EFT, the words “DEFERRED TAX’ should show after the words “WAREHOUSE
WITHDRAWAL FOR CONSUMPTION’ at the top of this block.

COLUMN 29)
Do not record the column heading letters, only the required data in the proper format.
A. HTS NUMBER

Record the appropriate full 10-digit HTS item number. This item number should be left justified. Decimals are to be
used in the 10-digit number exactly as they appear in the HTS. Use the following format: 4012.11.4000

If more than one HTS number is required, follow the reporting instructions in the statistical head note in the
appropriate HTS section or chapter.

Where an SPI is required for an HTS number, see Column 27 instructions.

For each item covered by a binding tariff classification ruling, report the ruling number (provided in the applicable
ruling letter) directly below the HTS number of the appropriate line item. Precede the ruling number with the
abbreviation "RLNG." For an item classified under the same tariff classification number but not specifically covered by
the binding tariff classification ruling, provide a separate line item breakout for that item.

For those line items that require the reporting of more than one data element (i.e. category number and/or
manufacturer identification number) in this same area, the hierarchy shouid be as follows:

Category Number

Manufacturer Identification Number

Ruling Number

The correct format for reporting a ruling number or pre-approval indicator are listed below, respectively:
RLNG 654324
INDCTR 356780

CBP Form 7501 (12/19} Instruction Page 10 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 14 of 75

For sets, which are classifiable in accordance with GRI 3(b) or 3(c) of the HTS, report in column 30 the HTS number
from which the rate of duty for the set is derived. Precede this number with an SPI of "X." Report with that part of the
set so classified the total value, quantity and charges associated with the set, as well as all applicable duties, taxes,
and fees, in the appropriate columns. In addition, each article in the set (including the article designated with a prefix
of "X") should be reported on a separate line as if it were separately classified. Precede these HTS numbers with an
SPI of "V." Report the quantity and value attributed to each article associated with the "V" SPI.

All other reporting requirements including, but not limited to, quota, visa, licensing, and other government agency
requirements, should be reported along with the appropriate HTS number preceded with an SPI of “V." Both the "X"
and "V" should be right justified in column 27, immediately preceding, and on the same line as the HTS number to
which it applies.

B. ADICVD CASE NUMBER

Directly below the HTS number, indicate the appropriate AD/CVD case number(s), as assigned by the Department of
Commerce, International Trade Administration. The following format shall be used:

A000-000-000 -or- A-000-000-000 (AD)
C0G0-G00-000 -or- C-000-000-000 (CV)

Case numbers with a suffix of 000 (ex. A-000-000-000) should only be used when the manufacturer and/or exporter
falls under the “All Other’ or country wide provisions of the AD/CVD case.
The application of case numbers should follow this hierarchy under the following circumstances:

1. The exporter has its own rate, use the case assigned to the exporter;

2. The exporter does not have its own case, use the case assigned to the manufacturer/producer, OR the
case assigned to the exporter/manufacturer combination; or

3. Neither the exporter nor the manufacturer/producer nor the exporter/manufacturer combination has its
own case, use the “all others” case with a suffix of 000.

When bonding is permitted and used, record the phrase “Surety Code" and the surety number [e.g., (Surety Code
#423)]. If cash or government securities are deposited in lieu of surety, record "Surety Code #998."

Cc. CATEGORY NUMBER

Directly below the HTS number record the textile category for each separate line, as applicable. Use the following
format: CAT NNN

D. OTHER FEES

Directly below the pertinent fine information, on the same line as the applicable rate in column 33, identify any other
fee, charge or exaction that applies. Examples include the beef fee, honey fee, pork fee, cotton fee, harbor
maintenance fee (HMF), sugar fee, and merchandise processing fee (MPF). All fees, with the exception of the HMF,
are to be reported at the line item level. The HMF may be shown either at the line item level or once at the bottom of
column 29 on the first page of the summary.

COLUMN 30)
Do not record the column heading letters, only the required data in the proper format.
A. GROSS WEIGHT

Report gross shipping weight in kilograms for merchandise imported by ALL modes of transportation. The gross
weight must be reported on the same line as the entered value.

CBP Form 7501 (12/49) Instruction Page 11 of 22

 
~ Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 15 of 75

In cases where more than one value is shown on a line item, record the gross weight on the same line as the first tariff
number for the line item. Gross weight information must be provided for each line item. If the gross weight is not
available for each line item, the approximate shipping weight shall be estimated and reported. The total of the
estimated weights should equal the actual gross shipping weight. For multi-line summaries, the grand total gross
weight need not be shown.

In the case of containerized cargo carried in lift vans, cargo vans, or similar substantial outer containers, the weight of
such container should not be included in the gross weight of the merchandise.

B. MANIFEST QUANTITY
Where the entry summary serves as entry/entry summary, indicate the manifest quantity reported on the B/L or AWB.

If multiple bills are associated with an entry/entry summary, indicate the manifest quantity reported on the B/L or AWB
with the appropriate B/L or AWB number listed across the top of column 28.

COLUMN 31) NET QUANTITY IN HTS UNITS

When a unit of measure is specified in the HTS for an HTS number, report the net quantity in the specified unit of measure, and
show the unit of measure after the net quantity figure. Record quantities in whole numbers for statistical purposes unless
fractions of units are required for other CBP purposes. Fractions must be expressed as decimals.

When an "X" appears in the column for units of quantity, no quantity is to be reported in column 31. (Gross weight must still be
reported in Column 30.)

When two units of measure are shown for the same article, report the net quantity for both in the specified unit of measure.
The value of the article is to be reported with the first unit of measure unless a “V" follows the second which indicates the value
of the article is to be reported with that unit of measure.

Example: Shipment consists of 50 dozen t-shirts, weighing 1 kg per dozen and valued at $10 per dozen. Report as follows:

 

 

 

 

 

 

COLUMN 29 COLUMN 30 COLUMN 31
6205.20,2065 50 doz. 500
50 kgs

 

COLUMN 32)

Do not record the column heading letters, only the required data in the proper format.
A. ENTERED VALUE
Record the U.S. dollar value as defined in 19 U.S.C. § 140ta for all merchandise.
Record the value for each line item on the same fine as the HTS number.
if the value required for assessment of AD/CVD is different from the entered value, record in parentheses the amount
in this column, on the same line as the AD/CVD case number and rate. If the reported value is not the transaction
value it should later be reported under a Reconciliation Entry (Type 09), if approved for reconciliation, or other
alternate means.

Report the value in whole dollars rounded off to the nearest whole dollar (if the total entered value for a line item is
less than 50 cents report as 0"). Dollar signs are omitted.

Report the total entered value for ail line items in block 35.

CBP Form 7501 (12/19) Instruction Page 12 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 16 of 75

B. CHARGES (CHGS)

Record the aggregate cost in U.S. dollars of freight, insurance and all other charges, costs and expenses incurred
while bringing the merchandise from alongside the carrier at the port of exportation in the country of exportation and
placing it alongside the carrier at the first U.S. port of entry. Do not include U.S. import duties. In the case of overland
shipments originating in Canada or Mexico, such costs shall include freight, insurance, and all other charges, costs
and expenses incurred in bringing the merchandise from the point of origin (where the merchandise begins its journey
to the United States) in Canada or Mexico to the first U.S. port of entry.

This value shall be shown in whole numbers for each HTS number. It is to be placed beneath the entered value and
identified with the letter ‘C’ (e.g., C550). Dollar signs are omitted.

Charges are not required to be reported for merchandise entered by mode of transportation code 60 (passenger,
hand-carried).”

c. RELATIONSHIP

Record whether the transaction was between related parties, as defined in 19 C.F.R. § 152.102(g), by placing a "Y" in
the column for related and an "N'" for not related (the words "related" and "not related" may be used in lieu of "Y" or
"N"}. “Y" or "N" may be recorded once, at the top of column 32, when applicable to the entire entry summary or may
be recorded with each line item below entered value and charges. "Y" or "N" must be recorded with each line item
when the relationship differs for line items.

COLUMN 33)
Do not record the column heading letters, only the required data in the proper format.
A. HTS RATE
Record the rate(s) of duty for the classified item as designated in the HTS: free, ad valorem, specific, or compound.

 

COLUMN 29 COLUMN 33
6201.19.1010 Free 6201.19.9060 2.8%

 

 

 

 

 

B. AD/CVD RATE

Record the AD/CVD rate(s) as designated by the Department of Commerce, International Trade Administration,
directly opposite the respective AD/CVD case number(s) shown in column 29.

Cc, LR.C. RATE
Record the tax rate(s) for the classified itern as designated in the HTS, or record the CBP approved metric conversion
tax rate.

If I.R. tax is deferred, precede I.R.C. rate with "DEF." Show the amount in column 34 and in block 38 but do not
include in the "Total" in block 40.

Deferred |.R. tax under 26 U.S.C. § 5232(a) should be identified as “IRS DEF 5232(a),” at the bottom of columns 33
and 34 on the first page of the CBP Form 7501. The deferred |.R. tax amount should not be shown in column 34,
block 38, or block 40.

D. VISA NUMBER/CERTIFICATE OF ELIGIBILITY/EXPORT CERTIFICATE

Record the letter “V” or “C” followed by the visa/certificate number associated with each line. Visa/certificate numbers
are generally nine alphanumeric characters in length. The first character is numeric, the second and third character is
alphabetic, and the fourth through the ninth character varies, depending on the trade agreement.

CBP Form 7501 (12/19) Instruction Page 13 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 17 of 75

The first position of the visa/certificate represents either the year of export, the year for which the certificate is in effect
(e.g. date of presentation), or a grouping such as those required for African Growth and Opportunity Act (AGOA)
claims. The second and third positions represent the ISO country of origin code. The fourth through the ninth
positions represent a unique number issued by the foreign government.

For specific information pertaining to formatting, refer to the Quota Book Transmittals (QBT) that are issued at the
beginning of each quota period or to Textile Book Transmittals (TBT). The TBT is issued when new trade legislation
or free trade agreements are implemented. These references can be found at:

htto:/Avww.cbp.gov/xp/egov/importitextiles_and_quotas/

if merchandise is covered by more than one visa/certificate, then separate line items must be shown for each visa/
certificate number. All visa numbers and those certificates required to be eligible for a reduced rate of duty associated
with a tariff rate quota must be recorded in column 33. The above instructions do not apply to agriculture licenses
issued by the U.S. Department of Agriculture.

When the country of origin differs from the country of export and the visa/certificate is issued based on the date of
export, or the quota is based on the date of export, report the date of export from the country of origin in column 33.
The date of exportation from the exporting country will continue to be reported in block 15.

E. AGRICULTURE LICENSE NUMBER

For merchandise subject to agriculture licensing, report the license number in column 33 directly below the tariff rate
for that line item.

The license number will be in a ten-character format, including hyphens and spaces. The two acceptable formats are
as follows:

(1) N-AA-NNN-N or (2) N-AB-NNN-N
(1-cc-234-5) (1-c -234-5)

The letters N and A represent numeric and alpha characters respectively. The letter B represents a blank space. For
format 1, the first position is the license type. The third and fourth positions are the commodity type code. Positions
six through eight represent the license serial number. The tenth position is the license year. Positions two, five and
nine are hyphens. Format 2 is identical to the above except position four is blank.

BLOCK 34) DUTY AND LR. TAX

Record the estimated duty, AD/CVD, I.R. tax, and any other fees or charges calculated by applying the rate times the dutiable
value or quantity. The amount shown in this column must be directly opposite the appropriate HTS rate(s), AD/CVD rate, LR.
rate and other fees or charges. This includes those instances where bonding is permitted for AD/CVD. Where bonding is
accomplished, enclose the AD/CVD amounts in parentheses. Where I.R. tax is deferred under 26 U.S.C, § 5232(a), leave
blank (See instructions for column 33). Dollar signs are omitted.

OTHER FEE SUMMARY FOR BLOCK 39

For entries subject to payment of AD/CVD and/or any of the various fees, each applicable fee must be indicated in this area,
and the individual amount of each fee must be shown on the corresponding line. AD/CVD amounts are to be included in the
summary only when they are actually deposited. Bonded amounts should not be included. The Block 39 Summary must be on
the first page if the entry summary consists of more than one page.

The applicable collection code must be indicated on the same line as the fee or other charge or exaction. Report the fees in
the format below:

AD 012
CVD 013
Tea Fee 038
Misc. Interest 044
Beef Fee 053

CBP Form 7501 (12/19) Instruction Page 14 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 18 of 75

Pork Fee 054
Honey Fee 055
Catton Fee 056
Pecan Fee 057
Sugar Fee 079
Potato Fee 090
Mushroom Fee 103
Watermelon 104
Blueberry Fee 106
Avocado 107
Mango 108
Informal Entry MPF 314
Dutiable Mail Fee 496
Merchandise Processing Fee (MPF) 499
Manual Surcharge 500
Harbor Maintenance Fee (HMF) 501

There is no de minimis collection for the MPF. There is an established minimum and maximum due on each formal entry,
release or withdrawal from warehouse for consumption. Report the actual MPF due unless the perspective amount due is less
than the established minimum (record the minimum), or exceeds the established maximum {record the maximum).

There is a de minimis on the HMF if it is the only payment due on the entry summary. If such is the case, HMF of $3 or less will
not be collected. The grand total user fee in this block should be reported as the total fee amount of all line items, but the
amount in block 39 should be reported as $0.

Goods originating under a Free Trade Agreement (FTA) may be exempt from MPF. To obtain this exemption, the importer
must indicate the appropriate SP] for each HTS number in Column 27.

BLOCK 35) TOTAL ENTERED VALUE

Report the total entered value for all line items. This information is required on all entry summaries.

BLOCK 36} DECLARATION OF IMPORTER OF RECORD OR AUTHORIZED AGENT

Select the appropriate boxes as it relates to your circumstances as an importer or agent.

BLOCK 37) DUTY
Record the total estimated duty paid (excluding AD/CVD).

BLOCK 38) TAX
Record the total estimated tax paid, including any amount deferred (except tax deferred under 26 U.S.C. § 5232(a)).

BLOCK 39) OTHER

Record the total estimated AD/CVD or other fees, charges or exactions paid. Do not show AD/CVD amounts that were
bonded. The amounts shown in block 39 of the summary should reflect the amounts actually being paid.

CBP Form 7501 (12/19) Instruction Page 15 of 22

 

 
Case 3:20-cv-05602-MCR-HTC Document1-1 Filed 07/01/20 Page 19 of 75

BLOCK 40) TOTAL
Record the sum of blocks 37, 38, and 39. Do not include any I.R. deferred tax shown in column 34 and block 38. Do not
include any AD/CVD that has been bonded.

If no duty, tax, or other charges apply to the transaction, record “O" in this block.

HMF is required to be paid on all warehouse entry summaries (type 21), but is not due on re-warehouse (type 22) entries.

BLOCK 41) DECLARANT NAME, TITLE, SIGNATURE AND DATE
Record the name, job title, and signature of the owner, purchaser, or agent who signs the declaration. Record the month, day,
and year (MM/DD/YYYY), when the declaration is signed.

When the entry summary consists of more than one page, the signature of the declarant, title, and date must be recorded on
the first page.

Certification is the electronic equivalent of a signature for data transmitted through ABI. This electronic (facsimile) signature
must be transmitted as part of the entry summary data.

BLOCK 42) BROKER/FILER INFORMATION

This block is reserved for a broker or filer name, address and phone number.

BLOCK 43) BROKER/IMPORTER FILE NO.

This block is reserved for a broker or importer internal file or reference number.

PREPARATION OF ENTRY DOCUMENTS

The filer must submit entry documents for both entry summaries and entry/entry summaries in an ordered manner, To ensure
uniformity in this matter, entry documents are to be arranged in the following order:

Check

Statistical copy (Non-ABl only)
Collection copy (non-statement)
Certification

Record Copy

GBP Form 3461 or Alt.

Single entry bond, when applicable
Invoice

Packing List

Other Agency Documents

All documents should be stapled together in the upper left-hand corner by the filer of the entry summary or entry/entry
summary.

A minimum of two copies of a warehouse withdrawal for consumption, CBP Form 7501, will be presented (importer's copy and

permit copy). If not paying via ACH, a cashier's copy is also required. Non-ABI submissions must include a fourth copy for
statistical purposes. If deferred tax is involved, at least one extra copy of the CBP Form 7501 must be included.

CBP Form 7501 (12/19) Instruction Page 16 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 20 of 75

SUMMARY OF ENTERED VALUE/CURRENCY CONVERSION

The summary of entered value and currency conversion (if appropriate) may be shown on a worksheet attached to the entry
summary or across column 28. On a multi-page entry summary, show the summary of entered values on the last page
following the last line item.

If a filer prepares fine items by invoice (i.e., group line items by invoice), the summary may be prepared with values for each
invoice in lieu of a grand summation at the end of the entry summary.

INFORMAL ENTRY

informal entries may be made on the CBP Form 7501. The following blocks are to be completed for informal entries where
applicable: [1, 2, 6, 8, 10, 11, 12, 14, 16, 17, 23, 26, 27, 28, 29A, 30A, 30B, 31, 32A, 33A, 33C, 34, 35, 36, 37, 38, 39, 40, and
41]. For ABI transmissions, blocks 9,15, and 20 are also required.

When goods are released on a CBP Form 3461 and subsequently followed up by an informal entry summary (CBP Form
7501), the entry date (date of release) must be shown in block 7 on the CBP Form 7501.

Block 21, Location of Goods, will be filled in only if merchandise has been placed in a general order warehouse,

No statistical copy of the CBP Form 7501 is required for an informal entry summary.

APPRAISEMENT ENTRY

When the CBP Form 7501 is used as an appraisement entry as, defined in 19 C.F.R. § 143.11, the following declaration
requesting appraisement under 19 U.S.C. §1498(a)(10), should be added to the body of the CBF Form 7501 or attached on top
as follows:

| hereby request appraisement under 19 U.S.C. §1498(a)(10). f declare, to the best of my
knowledge and belief, that this entry and the documents presented therewith set forth all the
information in my possession, or in the possession of the owner of the merchandise described
herein, as to the cost of such merchandise; that | am unable to obtain any further information as to
the value of the said merchandise or to determine its value for the purpose of making formal entry
thereof: that the information contained in this entry and in the accompanying documents is true
and correct; and that the person(s) named above is the owner of the same merchandise.

Signature

Title
To the Port Director. The merchandise described above has been examined and the contents
and values are noted above.

CBP Officer

Date

DELIMITERS FOR LINE ITEMS

A solid line, broken line, or a blank line to facilitate the processing of the entry summary must separate each line item on the
CBP Form 7501 and continuation sheet.

ADDITIONAL DATA ELEMENTS

Filers of the CBP Form 7501 may, on their own initiative, provide additional or clarifying information on the form provided such
additional information does not interfere with the reporting of those required data elements. Such additional or clarifying
information may be placed in any location on the form solely at the discretion of the filer provided it does not interfere with any
required data element. In such instances, CBP will not mandate what the additional information may be or where it is to be
placed on the form.

Invoices may be separately identified in the body of the CBP Form 7501 and the continuation sheet across column 28 followed
by the line items appropriate to that invoice.

CBP Form 7504 (12/19) Instruction Page 17 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 21 of 75

WAREHOUSE WITHDRAWAL

if the warehouse withdrawal is for the personal use of diplomatic, consular, other privileged personnel, or for public international
organizations, the CBP Form 7501 must clearly state “WAREHOUSE WITHDRAWAL FOR DIPLOMATIC USE” at the top of
Column 28, followed by the words "DS Form 1504 Attached.”

Blanket permits may be issued to withdraw (1) merchandise from duty-free stores for exportation, (2} merchandise for
diplomatic use, and (3) merchandise for aircraft or vessel supply.

Applications for Blanket Permits shall be filed in triplicate on the CBP Form 7501. The words “APPLICATION FOR BLANKET
PERMIT TO WITHDRAW" must be printed in capital letters or stamped in the top margin.

Withdrawal for blanket permits shall bear the words “APPLICATION FOR BLANKET PERMIT TO WITHDRAW.” When the last
withdrawal under a blanket permit is filed, the words "LAST WITHDRAWAL UNDER BLANKET PERMIT” shall be depicted on
the CBP Form 7501.

REWAREHOUSE ENTRY
Where the CBP Form 7501 is filed as a rewarehouse entry, blocks 8, 12, 19 and 20 are not required to be completed.

NAFTA DUTY DEFERRAL

The CBP Form 7501 is used to file a NAFTA Duty Deferral claim (entry type 08). Refer to the Duty Deferral Handbook or
contact the local CBP Office for complete instructions on how to complete the form for Duty Deferral purposes.

CONSOLIDATED ENTRY SUMMARY

Where the CBP Form 7501 entry summary covers more than one release, (19 C.F.R. § 142.17) report each entry or release
number separately, followed by the associated line item number and information.

TEMPORARY IMPORTATION UNDER BOND (TIB} ENTRY

TIB Entry Summaries (type 23) are processed in CBP’s automated system after review for TIB eligibility. The data required to
be reported on a TIB entry summary are the same as those usually reported on a regular consumption entry. Also, 19 C.F.R. §
10.34(a)(3) identifies additional information that is required to be shown on a TIB entry summary. As a reminder, merchandise
that is normally subject to quota, either on consumption entries or on withdrawals from warehouse for consumption, is also
subject to quota when entered ona TIB.

GBP Form 7501 (12/19} Instruction Page 18 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 22 of 75

Appendix 1

CHECK DIGIT COMPUTATION FORMULA

Check digits are computed from the filer code and transaction numbers (the first 7 digits of the entry number}. Entry filer codes
containing alpha characters must be transformed to a numeric equivalent prior to computing the check digit. The numeric
equivalent for each alpha charter is as follows:

A=1  H=8 O=6 V=5
B=2 |=9 P=7  W=6
C=3 J=1 Q=8 X=7
D=4 K=2 R=9 Y=8
E=5 L=3 S=2 Z#9
F=-6 M=4 Ts3

G=7 N=5 U=4

Example: Entry filer code B76 would transform to 276 for check digit computation purposes.

A. Using entry filer code B76 (276) and a transaction number 0324527 as an example, the check digit is computed as
follows:

Number for which check digit will be computed is: 2760324527
B. Start the calculation process by multiplying every other position by 2. (Essentially, all even positions will be
multiplied by 2.)

*Note: High order zeras are a significant element in the computation process and must be included in the transaction number. If the result of the
multiplication is greater than 9, add 1 to the sum, but disregard the digit in the tens column.

7 0 2 5 7
x2 x2 x2 x2 x2 = (Multiply by 2)
14 0 4 10 14
+1 +1. +1 (Add 1 if fofal is greater than 9)
15+ 0+ 4+11+15 (Disregard digit in the tens column)
C. Add results.

5+04+44+1+5=15

D. Total all odd positions starting at the beginning: 2760324527
24+64+3+4+2=17

FE, Add the sums fram steps C and D.
15447 =32

F. Subtract the units digit (last digit) derived in step E (32) from 10. The result is the check digit.
10-2= 8

G. Normally, the result of the arithmetic will be a single digit. In instances when the units digit subtracted from the
sum in step E is a 0, the check digit will be 0.

The resulting entry number from the example would be shown as follows:
B76-0324527-8

CBP Form 7501 (12/19) instruction Page 19 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 23 of 75

CHECK DIGIT COMPUTATION FORMULA

Using the entry number RO7-1010035, this chart was used to compute the check digit:
R 7} tt? o}ryo;y;o; 3s} 54] ?
9 7}/t41]o;4]O07O)] 345

2

0

8
x20 x2
12

+1

3

 

CHECK DIGIT FACTOR

There are some filers who are authorized to use a check digit factor of 1 or higher. Essentially, the check digit factor is

provided to filers who have exhausted the check digits for their filer code. The check digit factor allows the filer to compute the

check digit then add one or two for the new check. When authorized, the check digit factor is posted to the filer's national filer
- maintenance record,

For example, if a filer has been authorized to use a check digit factor of 1, using the example above, B76-0324527-8, the check
digit (8) would be changed to (3).

The Office of Field Operations, Trade Compliance and Facilitation, Broker Management Branch authorizes the Check Digit
Factor.

CBP Form 7501 (12/19) : Instruction Page 26 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 24 of 75

Appendix 2

RULES FOR CONSTRUCTING THE MANUFACTURER IDENTIFICATION CODE

These instructions provide for the construction of an identifying code for a manufacturer or shipper from its name and address.
The code can be up to 15 characters in length, with no inserted spaces.

To begin, for the first 2 characters, use the ISO code for the actual country of origin of the goods. The exception to this rule is
Canada. "CA" is NOT a valid country for the manufacturer code; instead, show as one of the appropriate province codes listed
below:

ALBERTA KA
BRITISH COLUMBIA XC
MANITOBA XM
NEW BRUNSWICK XB
NEWFOUNDLAND (LABRADOR) AW
NORTHWEST TERRITORIES AT
NOVA SCOTIA XN
NUNAVUT XV
ONTARIO xO
PRINCE EDWARD ISLAND XP
QUEBEC XQ
SASKATCHEWAN XS
YUKON TERRITORY KY

Next, use the first three characters from the first two “words” of the name. If there is only one "word" in the name, then use only
the first three characters from the first name. For example, Amalgamated Plastics Corp. would be "AMAPLA;” Bergstrom would
be “BER.”

If there are two or more initials together, treat them as a single word. For example, A.B.C. Company or A B C Company would
yield “ABCCOM.” 0.A.S.1.S. Corp. would yield “OASCOR.” Dr. S.A. Smith yields "DRSA,” Shavings B L Inc. yields “SHABL.”

in the manufacturer name, ignore the English words a, an, and, of, and the. For example, “The Embassy of Spain” would yield
“EMBSPA.”

Portions of a name separated by a hyphen are to be treated as a single word. For example, “Rawles-Aden Corp.” or “Rawles —
Aden Corp.” would both yield “RAWCOR.”

Some names will include numbers. For examples, “20! Century Fox” would yield “20OTCEN” and “Concept 2000” yields
"CON200."

Some words in the title of the foreign manufacturer's name should not be used for the purpose of constructing the MID. For
example, most textile factories in Macau start with the same words, “Fabrica de Artigos de Vestuario” which means "Factory of
Clothing.” For a factory named "Fabrica de Artigos de Vestuario JUMP HIGH Ltd,” the portion of the factory name that
identifies it as a unique entity is “JUMP HIGH.” This is the portion of the name that should be used to construct the MID.
Otherwise, all of the MIDs from Macau would be the same, using “FABDE,” which is incorrect.

Similarly, many factories in Indonesia begin with the prefix PT, such as “PT Morich Indo Fashion.” In Russia, other prefixes are
used, such as “JSC,” “OAO,” “OOO,” and “ZAO.” These prefixes should be eliminated for the purpose of constructing the MID.

Next, find the largest number on the street address line and use up to the first four numbers. For example, “11455 Main Street
Suite 9999" would yield “1145.” A suite number or a post office box should be used if it contains the largest number. For
example, "232 Main Street Suite 1234” would yield “1234.” If the numbers in the street address are spelled out, such as “One
Thousand Century Plaza,” there will be no numbers in this section of the MID. However, if the adcress is “One Thousand
Century Plaza Suite 345,” this would yield “345.”

CBP Form 7501 (12/19) Instruction Page 21 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 25 of 75

When commas or hyphens separate numbers, ignore all punctuation and use the number that remains, For examples,
"42.34.56 Alaska Road” and “12-34-56 Alaska Road” would yield “1234.” When numbers are separated by a space, the space
is a delimiter and the larger of the two numbers should be selected. For example, "Apt. 509 2727 Cleveland St.” yields “2727,”

Finally, use the first three alpha characters from the city name. “Tokyo” would be “TOK,” “St. Michel” would be “STM,” “18-Mile
High” would be “MIL,” and “The Hague” would be “HAG.” Notice that numerals in the city line are to be ignored.

For city-states, use the country name to compose the first three alpha characters. For examples, Hong Kong would be “HON,”
Singapore would be “SIN,” and Macau would be "MAC."

General Rules:

Ignore all punctuation, such as commas, periods, apostrophes and ampersands. Ignore all single character initials, such as the
*S” in “Thomas S. Delvaux Company.” Ignore leading spaces in front of any name or address.

Listed below are examples of manufacturer names and addresses and their MID codes:

LA VIE DE FRANCE FRLAVIE243BRE
243 Rue de la Payees
62591 Bremond, France

20th CENTURY TECHNOLOGIES VE20TCENS880CAR
5 Ricardo Munoz, Suite 5880
Caracas, Venezuela

THE E.K. RODGERS COMPANIES GBEKRODLON
One Hawthorne Lane
London, England SW1Y5HO

THE GREENHOUSE USGRE45BIR
45 Royal Crescent
Birmingham, Alabama 35204

CARDUCCIO AND JONES AUCARJON88SID
88 Canberra Avenue
Sidney, Australia

N. MINAMI & CO., LTD. JPMINCO26KOB
2-6, 8-Chome Isogami-Dorti

Fukiai-Ku

Kobe, Japan

BOCCHACCIO S.P.A. ITBOCSPAGIVER

Visa Mendotti, 61
8320 Verona, ltaly

MURLA-PRAXITELES INC. GRMURINCATH
Athens, Greece
SIGMA COY E.X.T ITSIGCOY1640SMY

4000 Smyrna, italy
1640 Delgado

COMPANHIA TEXTIL KARSTEN PTKAR2527LIS
Calle Grande, 25-27
67890 Lisbon, Portugal

HURON LANDMARK XOHURLAN1840WiIN
1840 Huron Road
Windsor, ON, Canada N9C2L5

CBP Form 7501 (12/19) Instruction Page 22 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 26 of 75

 

Charles Caldwell

From: Brandi Stuart <brandipstuartdesigns@gmail.com>

Sent: Thursday, March 12, 2020 5:32 PM

To: Charles Caldwell

Subject: 20-288220 Brandi Stuart - Corporate Buyout and Dispute: Fwd: upcoming seasons

In below email Tracy outlines herself that she does ALL negotiations with factories. My work list says nothing about
factory or any contact with factories. Look at her list of “work”

Thanks,

Brandi

Begin forwarded message:

From: Brandi Stuart <bamabrand@aoi.com>
Date: March 12, 2020 at 5:29:10 PM CDT
To: BrandiPStuartDesigns@gmail.com
Subject: Fwd: Fwd: upcoming seasons

From: Brandi Stuart <bamabrand@aol.com>

To: brandipstuartdesigns <brandipstuartdesigns @ gmail.com>
Sent: Thu, Mar 12, 2020 06:00 AM

Subject: Fwd: upcoming seasons

From: Tracy Cochran <tracycl2rn@yahoo.com>

To: Brandi <bamabrand@aol.com>; Jami Johnston <jamik.johnston@gmail.com>
Sent: Thu, Apr 18, 2013 10:48 PM

Subject: upcoming seasons

Hey,

I am so excited about the growth of our companies and can hardly wait to see what Paul does
with BS.

As the companies are growing, so is the workload and hopefully our paychecks:)

As you know, it is very important that we give great customer care so we can keep our customers
happy & buying from us.

I thought it would be a good idea to put in writing what our responsibilities are going to be going
forward so we all know what we need to be doing to keep things running smoothly.
If anyone has any thoughts or suggestions, feel free to discuss with everyone.

EXHIBIT "B"

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 27 of 75

Tracy---

designs--with Brandi

scanning all designs to Donna

researching new patterns, designs

Fabric shopping--with Brandi

all communications with Donna regarding designs, approvals, po's, wires, etc
negotiating pricing with factory

making spreadsheet of all items for both companies to send to Donna to get pricing each season
all bookkeeping---

wires to factory

payroll

payroll taxes

pay all bills

all banking, deposits, reconciliations, etc

recording all deposits in quickbooks

making spreadsheet of reps monthly sales

paying sales reps monthly

assist with photo shoots for both companies

communication and shipping liquidation items to New 2 U consignment twice a year
ordering shipping supplies when needed

meeting with CPA and preparing taxes

maintaining PCT compliance for credit cards

attending at least | market every season if possible

Brandi---

designs---with Tracy

researching new patterns, designs

fabric shopping--with Tracy

website registrations for both companies--needs to be done at least twice a week

making order forms for both companies/having forms printed originally and any reorders that are
needed

making sample stickers for both companies

shipping samples to all reps before 1st market starts

set up models and do photo shoots for both companies

get model consents signed for any new models

arrange for models to get clothes earned for modeling

edit photos for websites for both companies

change pictures/descriptions on both websites each season---sneak peek of each grouping on
websites by Ist couple weeks of market; all photos on each website by beginning of last month
of market

attending at least 1 market every season if possible

Jami and Amy (or her replacement:(---

supervising workers

customer service--answering phone calls & emails within 24hrs
receiving of merchandise--counting, entering into quickbooks
running of credit cards, entering payments into quickbooks
entering received inventory into quickbooks for both companies
entering all sales orders for both companies

adding new customers into quickbooks

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 28 of 75

creating purchase orders for both companies---send to Tracy

putting purchase orders in quickbooks--wait on the one I send you from Donna before entering
communication with sales reps

shipping

attending at least | market every season if possible

Find replacement for Amy ASAP if she plans on leaving---we can't be without her or a clone:(((
send payroll to Tracy every other Friday

tell Tracy when you need shipping supplies

communication with reps at end of season regarding leftover merchandise to try to get rid of it;
shipping to reps if needed

If ya'll can think of anything I left out or any suggestions, just let me know.

Lam mailing Jeff his letter tomorrow so hopefully next season will be even bigger & better. Can't
wait! !t!

Tracy

 
 

 

Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 29 of 75

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT COURT OF
FLORIDA PENSACOLA DIVISION

UNITED STATES OF AMERICA ex ref | Case Noi
BRANDI STUART and BRANDI
STUART,

Plaintiffs,
¥s.

TRACY HARRELL; SIMPLY
SOUTHERN STYLES CORP.; EMMA
JEAN KIDS, LLC; BANANA SPLIT, LLC;
THREE SISTERS DESIGNS, LLC, and
MILLIE JAY, LLC,

 

Defendants.

WRITTEN DECLARATION OF QUI TAM PLAINTIFE/RELATOR
. BRANDI STUART

 

Declarant, BRANDI STUART, states as follows:

1 Declarant is the Qui Tam Plaintiff/Relator in the above-styled cause and

makes this Declaration based upon personal knowledge.

2 _ Declarant is over 18 years of age and is otherwise competent to make

this Declaration.

3. Declarant is the sister of Defendant, TRACY HARRELL

(“HARRELL”), who since approximately 2011 has been the owner and sole

shareholder of SIMPLY SOUTHERN STYLES CORP., which is the owner and sole

Page 1 of 3

COMPOSITE EXHIBIT "C*

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 30 of 75

authorized member of Defendants EMMA JEAN KIDS, LLC; BANANA SPLIT,
LLC; THREE SISTERS DESIGNS, LLC, and MILLIE JAY, LLC.

4. At a family gathering in fall of 2019, Declarant was party to
conversation between Declarant, HARRELL, and their mother involving President
Trump’s trade policies,

5.  Declarant’s mother questioned whether the potential increased tariffs
on imported goods, especially from China, would negatively impact HARRELL’s
companies,

6. HARRELL advised that she was not concerned because her companies
were engaged in a fraudulent practice by which HARRELL and her companies paid
their suppliers the full cost of goods, but the suppliers fraudulently reduced the
reported price on the import documentation in order to avoid paying full tariffs,

_ import duties and other.

 

7, HARRELL implied that if the tariffs went up, the suppliers would

simply further reduce the reported price to make up the difference and avoid the

tariff increase.

8. When Declarant and her mother confronted HARRELL with the
seriousness of this fraud, HARRELL made statements to the effect that it was, “no

big deal,” and that, “everyone” in the industry engages in this illegal practice.

Page 2 of 3 a

 

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 31 of 75

9. Declarant subsequently contacted Judy Yang, product manager at
Fuzhou Qihao Clothing Co., Ltd. (“Fuzhou”), a Chinese manufacturer producing
garments for HARRELL and her companies,'

10, Declarant bluntly asked Judy Yang by how much Fuzhou reduced the
reported invoice price submitted to customs for HARRELL’s companies, Yang
responded that Fuzhou reduced the reported price on the invoices by 30%. A copy
of text correspondence between is attached as EXHIBIT “A”.

FURTHER, DECLARANT SAYETH NAUGHT.

 

DECLARATION PURSUANT TO 28 U.S.C § 1746
| declare under penalty of perjury that the foregoing is true and correct.

Declarant: Brandi Stuart

 

Signature: £--*>—

Address: ot ICSC Towneshi p Biva.
Act 1223
Sarelend, fe Leal

 

 

Date: le 2¢- 2eZ0

 

‘Fuzhou Qihao Clothing Co., 161, North Jianxin Road of Jinshan Industrial Park,
Cangshan District, Fuzhou 350002, Fujian, China.

Page 3 of 3

 

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 32 of 75

 

Exhibit "A"

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 33 of 75

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 34 of 75

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 35 of 75

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT COURT OF
FLORIDA PENSACOLA DIVISION

UNITED STATES OF AMERICA ex rel Case No:
BRANDI STUART and BRANDI
STUART,

Plaintiffs,

ys.

TRACY HARRELL; SIMPLY
SOUTHERN STYLES CORP.; EMMA
JEAN KIDS, LLC; BANANA SPLIT, LLC;
THREE SISTERS DESIGNS, LLC, and
MILLIE JAY, LLC,

Defendants.

 

WRITTEN DECLARATION

Declarant, Sara LoWeclev_, states as follows:

1. © Declarant is the mother of the Qui Tam Plaintiff/Relator, BRANDI
STUART (“STUART”), and Defendant, TRACY HARRELL (“HARRELL”) in the
above-styled cause and makes this Declaration based upon personal knowledge.

2. Declarant is over 18 years of age and is otherwise competent to make
this Declaration.

3. Declarant is aware of HARRELL’s businesses, and that they involve
the import of apparel from foreign countries including but not limited to China.

Page 1 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 36 of 75

4. At a family gathering in fall of 2019, Declarant was party to
conversation between Declarant, HARRELL, and STUART involving President
Trump’s trade policies.

5. Declarant questioned whether the potential increased tariffs on
imported goods, especially from China, would negatively impact HARRELL’s
companies,

6. HARRELL advised that she was not concerned because her companies
were engaged in a fraudulent practice by which HARRELL and her companies paid
their suppliers the full cost of goods, but the suppliers fraudulently reduced the
reported price on the import documentation in order to avoid paying full tariffs,
import duties and other.

7. HARRELL implied that if the tariffs went up, the suppliers would
simply further reduce the reported price to make up the difference and avoid the
tariff increase.

8. When Declarant and STUART confronted HARRELL with the
seriousness of this fraud, HARRELL made statements to the effect that it was, “no
big deal,” and that, “everyone” in the industry engages in this illegal practice.

FURTHER, DECLARANT SAYETH NAUGHT.

Page 2 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 37 of 75

DECLARATION PURSUANT TO 28 U.S.C § 1746
I declare under penalty of perjury that the foregoing is true and correct.
Declarant (Printed Name): SW APs Vaee ley

Signature: Swe —hpQy

Address: \'\ 2 she, NPS Dv. Bwst +

S wus laud, \Ala BAMA oe SY,

 

Date:_U, | OS ‘oo

Page 3 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 38 of 75

 

EXHIBIT "D"

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 39 of 75

 

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 40 of 75

 

EXHIBIT "D"

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 41 of 75

 

W H ] B B S 3, DONOVAN WHIBBS**
SUZANNE WHIBBS*

STON §. SCOTT STONE*
E RYAN M. BARNETT?*

RICHARD EH. TURNER EI**

B ARN E | GREGORY M. WHIBBS, IR.*
ATTORNEYS AP LAW **LICENSED TO PRACTICE IN FLORIDA AND ALABAMA
PENSACOLAATTORNEY COM * LICENSED TO PRACTICE IN FLORIDA

 

 

 

 

March 23, 2020
VIA EMAIL ONLY

Litvak Beasley Wilson & Ball
ATTN: Mr. Paul Wilson, Esq.
40 South Palafox St.
Pensacola, FL 32502

RE: Brandi Stuart/Tracy Harrell
Dear Mr. Wilson:

I am in receipt of your letter dated March 11, 2020. It is important to correct the very significant
misinformation that it appears you have been given by your client. I have enclosed a 2013 e-mail
in which your client sets out the responsibilities of each of the three sisters, You will note that Ms.
Stuart’s responsibilities have nothing to do with obtaining or negotiating pricing, handling
shipping or importation, or any other financial activities of the companies, Your client’s
responsibilities specifically include negotiating pricing with factories, wires to factories, and all
bookkeeping. As stated in Ms. Stuart’s January 3, 2019 e-mail to your client (copy enclosed), one
of her primary concerns was being, “out of the loop,” due to your client’s refusal to let her review
the company books and financial records, including the wires to factories, the broker’s fees, and
factory invoices. Ms. Stuart’s only contact with the factories has been to select items such as lace,
fabrics, and buttons, and some limited communication regarding whether certain factories could
meet the companies’ production needs. She has riot been involved in negotiating prices with the
factories for several years, except to occasionally review the pricing sent to her by your client. She
has never communicated at all with the Chinese factories. She has absolutely no concern that any
investigation under the FCA would implicate her in any way.

There appears to have been a misunderstanding of my explanation of the way in which your client
has illegally avoided paying duties on imported items. I do not want the activity that Ms. Stuart
discovered to get lost in semantics, so I will attempt to clarify this as best I can. Your client
negotiates the price of goods with the factories. The goods are assigned a duty based on that price,
the type of goods (i.e., shirts, pants, dresses} and country of origin/applicable trade agreements and
treaties. The cost of the goods and the duties are recorded on CPB Form 7501, a copy of which is
enclosed for your reference, You are correct that the factories send an invoice which the broker
then uses to fill out Form 7501. However, your client does not simply cut a check. She receives a
copy of Form 7501 and is aware of the prices listed on it.

What Ms. Stuart discovered that your client has been doing for several years, in concert with the
foreign factories, is having the factories misstate a lower price on their invoices for goods than the
price she actually paid. This results in fraudulent numbers being used by the broker in the

PENSACOLA, FL OFFICE EXH [3B IT "W FE"

PHONE: 850.434.5395 | FAX: 850.469.0043
801 WEST ROMANA ST, UNIT C, PENSACOLA, FL 32502

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 42 of 75

calculation of the duties on Form 7501, resulting in lower duties being paid. She still sends the full
ptice to the factories. For example, if the price she negotiated for a shirt is $10.00 with a 17%
($1.70) duty, she sends the factory $10.00. However, the price stated on the invoice might only be
$2.00, resulting in a duty of only $0.34. Your client has expressly acknowledged this activity,
which is a clear violation of the FCA, to Ms. Stuart. Ms. Stuart is highly confident that a review
of the outgoing payments together with the corresponding import information will show that the
amount actually paid for the goods is higher than what is indicated on the CPB Forms used to
calculate the duties. As your client contends that she is sole owner of the company, and also
indicated in the enclosed e-mail that she is the party responsible for negotiating pricing with the
factories, sending the wires, and all bookkeeping, she is solely responsible. As I am sure your
client is aware, in addition to the penalties on U.S. businesses who violate the FCA, foreign
companies who do so can also end up being blacklisted and having their goods, including those
ordered by your client, rejected and seized by customs.

In addition to the FCA violations, it has also come to my attention that your client has infringed
on numerous copyrights by having foreign factories reproduce copyrighted fabrics and/or produce
fabrics that feature the intellectual property of companies including but not limited to Disney,
Pixar, Random House (Dr. Seuss), Hasbro, Marvel, and the SEC. Ms. Stuart believes that there
may be over 100 such counterfeit fabrics ordered by your client. For all of the foregoing reasons,
Ms. Stuart is not interested in settling in exchange for the ownership of one of the companies, as
previously offered by your client. She is understandably concerned about taking ownership of an
entity that is open to a potentially massive amount of Hability and scrutiny by the federal
government. She has further been advised by various reps that your client has already begun
publicly disparaging her within the industry, making such an arrangement untenable.

Finally, the notion that Ms. Stuart was performing unsatisfactory work is, frankly, ridiculous. Ms.
Stuart has been primarily responsible for the designs which have led to the company’s success. As
far back as 2012, even before adding two of the subsidiaries, the company did $1.2 million in sales
based off those designs. I have enclosed an e-mail from your client dated May 16, 2013, in which
she states that she is, “so excited” about the designs. This message thread includes an e-mail from
our clients’ sister, Jami Johnston, exclaiming that the designs are, “SO GOOD...and I can’t wait
to see our sales next season.” Ms. Stuart never heard anything about her work being unsatisfactory
until she began to question the why she was being locked out the company books and finances and
raised concerns about the your client’s illegal business practices, shortly after which she was
terminated by your client.

 

Page 2 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 43 of 75

 

Please do not hesitate to contact me if you have any questions or wish to discuss this matter further.

Respectfully,

GZZ—

Chase Caldwell

Encl.
ec: Brandi Stuart

Page 3 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 44 of 75

 

 

From: .
Sent: an
To:

Subject:

Begin forwarded message:

Fram: Brandi Stuart <bamabrand@acl.com>
Date: March 12, 2020 at 5:29:10 PM CDT
To: BrandiPStuartDesigns@gmail.com
Subject: Fwd: Fwd: upcoming seasons

-----Original Message-----
From: Brandi Stuart <bamabrand @aol.com>

To: brandipstuartdesigns <brandipstuartdesigns@gmail.com>
Sent: Thu, Mar 12, 2020 06:00 AM

Subject: Fwd: upcoming seasons

From: Tracy Cochran <tracycl2rm@yahoo.com>

To: Brandi <bamabrand@aol.com>; Jami Johnston <jamik.johnston@gmail.com>
Sent: Thu, Apr 18, 2013 10:48 PM

Subject: upcoming seasons

Hey,

lam so excited about the growth of our companies and can hardly wait to see what Paul does
with BS.

As the companies are growing, so is the workload and hopefully our paychecks:)

As you know, itis very important that we give great customer care so we can keep our customers
happy & buying from us.

I thought it would be a good idea to put in writing what our responsibilities are going to be going
forward so we all know what we need to be doing to keep things running smoothly.
If anyone has any thoughts or suggestions, feel free to discuss with everyone.

34

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 45 of 75

Tracy---

designs--with Brandi

scanning all designs to Donna

researching new patterns, designs

Fabric shopping--with Brandi

all communications with Donna regarding designs, approvals, po's, wires, etc
negotiating pricing with factory

making spreadsheet of all items for both companies to send to Donna to get pricing each season
all bookkeeping---

wires to factory

payroll

payroll taxes

pay all bills

- all banking, deposits, reconciliations, etc

recording all deposits in quickbooks

making spreadsheet of reps monthly sales

paying sales reps monthly

assist with photo shoots for both companies

communication and shipping liquidation items to New 2 U consignment twice a year
ordering shipping supplies when needed

meeting with CPA and preparing taxes

maintaining PCI compliance for credit cards

attending at least 1 market every season if possible

Brandi---

designs---with Tracy

researching new patterns, designs

fabric shopping--with Tracy

website registrations for both companies--needs to be done at least twice a week

making order forms for both companies/having forms printed originally and any reorders that are
needed

making sample stickers for both companies

shipping samples to all reps before 1st market starts

set up models and do photo shoots for both companies

get model consents signed for any new models

arrange for models to get clothes earned for modeling

edit photos for websites for both companies

change pictures/descriptions on both websites each season---sneak peck of each grouping on
websites by 1st couple weeks of market; all photos on each website by beginning of last month
of market

attending at least 1 market every season if possible

Jami and Amy (or her replacement:(---

supervising workers

customer service--answering phone calls & emails within 24hrs
receiving of merchandise--counting, entering into quickbooks

- running of credit cards, entering payments into quickbooks
entering received inventory into quickbooks for both companies
entering all sales ordets for both companies

adding new customers into quickbooks

35

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 46 of 75

creating purchase orders for both companies---send to Tracy

putting purchase orders in quickbooks--wait on the one I send you from Donna before entering
communication with sales reps

shipping

attending at least 1 market every season if possible

Find replacement for Amy ASAP if she plans on leaving---we can't be without her or a clone:(((
send payroll to Tracy every other Friday

tell Tracy when you need shipping supplies

communication with reps at end of season regarding loftover merchandise to try to get rid of it;
shipping to reps if needed

If ya'll can think of anything I left out or any suggestions, just let me know,

I am mailing Jeff his letter tomorrow so hopefully next season will be even bigger & better. Can't
wait!!!

Tracy

36

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 47 of 75

 

From: Brandi Stuart <brandipstuartdesigns@gmail.com>

Date: January 3, 2019 at 7:22:15 PM CST
To: Tracy Cochran <tracyci2m@yahoo.com>
Subject: Info needed

I'm feeling way out of the loop on a company that i own a third of. This is not personal at all, just want
to be in the loop In everything we do and have quarterly or mid year mectings with owners.

Im requesting Four years of records.

Allaccounting books, notes receipts, tax information given to cpa, name and number of CPA
Credit card bills

Tally’s of what each person has personal money on company but deducted from profit shares

Wires to factory / money paid it Donna’s fees per season and how paid

Expense report (detailed}

Profit and loss report (detailed not one number)

ALL Payroll reports including bonuses, including friends , family, temporary helpers (detailed not one
number ) ,

How do much do we pay for the basement? What cell phones do we pay for ?

Have we replaced Jackie?

Initial loan you Made te me and interest paid on that loan.

Brokerage firm we are using for imports. (Bill Krauss?)

Invaices from each factory but criginal amount wired,
Was there any money left at the “end” of the year to dole out of profit share. You mentioned you were
being cautious with amounts given. Is there any left? ff so, i want it in check and not direct deposit. (To
be discussed why)

l also need a login and password to new system Jeff installed or helper Installed with to be able to login
to quickbooks. .

Bottom line these are things i need to know when i own 1/3 of a company and never get told anything. |
have to ask. I’ve asked at least 2-3 years for a copy of our profit and loss statements and balance sheets
deitalied and haven't gotten one piece of paper. Except a paycheck every month.

Also ’m going to both markets this year. Think Atlanta’s Is feb 5-9z I’ll check Dallas dates. 1’ll be driving
to Atlanta but will need hotel etc. Flying to Dallas.

65

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 48 of 75

If you could bring all binders, taxes and info requested above let me know. If | need to came pick it up
let me know. | will need a week or so to go through it.

| also want your will addressed ( my name taken off eks added } and I’ll have a trust built for Ella
Katherine for my share minus a design fee each season. She should be included tn profit shares etc. I’m
making an appointment this week which will

Probably be for next week or the next for the trust/will. Etc.

i don’t need to see your whole will just any part that pertains to our business.

Scratch that on me seeing a trust attorney. | googled and Because the property Is in your name even
though | own 1/3rd You will have to leave it in a trust exactly to Ella Katherine. | will decide how my third
is to be decided etc and | will pay for all trust atty fees.

Thanks,
Brandi

66

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 49 of 75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPARTMENT OF HOMELAND SECURITY OB APPROVAL NO. 1851-0022
U.S. Customs and Border Protection
ENTRY SUMMARY
1. Filer Code/Entry Number | 2, Entry Type 3, Summary Daie| 4. Surety Number | 5. Bond Type | 6. Port Code 7. Entry Date
8. Imparting Carrier 9, Mode of Transport 10. Country of Origin 11. Import Date
us
12. BAL or AWB Number 13. Manufacturer iD 14, Exporting Country 15, Export Date
us
16. LT. Number 17, 1.7. Date 18. Missing Does 19, Foreign Port of Lading 20. U.S. Port of Unlading
24. Location of Goods/G.O, Number | 22. Consignes Number 23, Importer Number 24. Reference Number
25. Ultimate Consignee Name (Last, First, M1.) and Address 26. importer of Record Name (Last, First, M.i.} and Address
Street Stroet
City State Zip City State Zip
. 33.
28. Description of Merchandise 32, 34.
<r. A. Entered Valuo A. HTSUS Rate Duly and IR Tax
Line 29, 30 34, B. CHGS B, AD/CVD Rate

No. A. HTSUS No.  |A. Gross Weight] Net Quantity In ; C. IRC Rate
BADICVD No. |B. Manifest @ty.|__ HTSUS Units __|_ ©: Relatlonship D.VisaNumber | Polar Cents

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Fee Summary (for Block 39) | 35. Total Entered Value CBP USE ONLY TOTALS
$ A. LIQ Cade B. Ascertained Duty 37, Duty
Total Other Fees REASON CODE | GC. Ascertained Tax | 38. Tax
$
36. Declaration of importer of Record (Owner or Purchaser} or D. Ascertained Other 39, Other
Authorized Agent
Ideclara that! am the [7] Importer of record and that the actual owner, E, Ascertained Total 40, Total

 

 

 

purchaser, or consignee for CBP purposes fs as shown above, OR Ul owner
or purchaser or agent thereof, | further declare that the merchandise UT] was obtained pursuant to a purchase or agreement to purchase and that the
prices set forth In the involees are true, OR | was not obtalned pursuant to a purchase or agreement to purchase and the statements In the invoices as
to value of price are true to the best cf my knowledge and bellef. | also declare that the slalements in the documents herein filed fully disclose to the best

of my knowledge and bellef the true prices, values, quantitles, rebates, drawbacks, fees, commissions, and royalties and are irue and correct, and thai all
goods or services provided to the seller of the merchandise elther free or at reduced cast are fully disclosed.

| will Immediately furnish to the approprlate CBP officer any Information showIng a differont statement of facts,
41, Declarant Name (Last, First, M.1) Title Signature Date

 

 

 

42, Broker/Filer information Name (Last, First, M.L} and Phone Number | 43. Broker/lmporter File Number

 

 

 

 

CBP Form 7501 (12/19) Page 1 of 8

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 50 of 75

sittin DEPARTMENT OF HOMELAND SECURITY
ir, U.S. Customs and Border Protection

xt

wr ee

é
nase

ENTRY SUMMARY CONTINUATION SHEET

 

1. Filer Cade/Entry Number

 

 

 

r 33
28. Description of Merchandise 32, : 34.
av A, Entered Value | A: HTSUS Rate Duty and IR Tax
Hine 29, 30. 31. B. CHGS B, AD/CVD Rate
No. A. HTSUS No. |A. Gross Welght} Net Quantity in WaHonent GC. IRC Rate Dollar Cent
B'ADICVD No. |B. Manifest Gty.| HTSUS Units | © Relationship D. Visa Number ollars ents

 

 

 

 

 

 

 

 

 

 

CBP Form 7801 (12/18) Page 2 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 51 of 75

 

Privacy Act Statement
This Privacy Act Statement serves to inform you of why DHS is requesting the Information on this form.

Authority:
CBP Form 7501 is authorized by 19 U.S.C. 1484 and provided for by 19 CFR 142,11 and CFR 141.64.

Purpose:
CBP is requesting this information to identify merchandise entering the commerce of the United States, and to document the
amount of duty and/or tax paid.

Routine Uses:

The Information requested on this form may be shared externally as a “routine use” with appropriate federal, state, local, tribal,
ot foreign governmental agencies, or multilateral governmental organizations, to assist DHS in investigating or prosecuting the
violations of, or for enforcing or Implementing, a statute, rule, regulation, order, license, or treaty or when DHS determines that
the inforrnation would assist in the enforcernent of civil or criminal laws. A complete list of the routine uses can be found in the
system of records notice associated with this form, “DHS/CBP-0074 Import Information System,” The Department's full lst of
system of records notices can be found on the Department's website at httov/www.dhs.gov/system-records-notices-sorns.

Consequonces of Failure to Provide Information:

This information is required from the importer, or the importer’s agent, for each import transaction. Failure to provide this
information will prevent CBP from carrying oul the regulatory requirements associated with import transaction documentation
and may result in penalties to Importer or agent

 

 

 

GBP Form 7501 (12/49) Page 3 of 3

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 52 of 75

CBP FORM 7501 INSTRUCTIONS

BLOCK 1) ENTRY NUMBER

Record the 11-digit alphanumeric code. The entry number is comprised of the three-digit filer code, followed by the seven-digit
entry number, and completed with the one-digit check digit,

Entry Filer Code represents the three-character alphanumeric filer code assigned to the filer or importer by CBP.

Entry Number represents the seven-digit number assigned by the filer. The number may be assigned in any manner
convenient, provided that the same number is not assigned to more than one CBP Form 7501. Leading zeros must be shown.

Check digit is computed on the previous 10 characters. The formula for calculating the check digit can be found In Appendix 1.

BLOGK 2} ENTRY TYPE

Rocord the appropriate entry type code by selecting the two-digit code for the type of entry summary being filed. The first digit
of the code identifies the general category of the eniry (i.., consumption = 0, informal = 1, warehouse = 2), The second digit
further defines the specific processing type within the entry category. The following codes shall be used:

Consumption Entries

Free and Dutiable O1
Quota/Visa | 02
Antidumping/Countervailing Duty (AD/CVD) 03
Appraisement 04
Vessel Repair 05
Foreign Trade Zone Consumption 06
Quota/Visa and AD/CVD Combinations OF

Duty Deferrals 08

Informal Entries
Free and Dutiable 11
Quota Other than Textiles . 12

Warehouse Entries

Warehouse 21
Re-Warehouse 22
Temporary Importation Bond 23
. Trade Falr 24
Permanent Exhibition 25
Foreign Trade Zone Admission 26

Warehouse Withdrawal

For Consumption 31
Quota/Visa 32
AD/CVD 84
Quota/Visa and AD/CVD Combinations 38

CBP Form 7501 (12/19) Instruction Page 1 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 53 of 75

Government Entries

Defense Contract Management Command (DCMAO 51
NY) Military Only (P99 filer)

Any U.S, Federal Government agency (other than 62
DGMAO NY)

Note: When the importer of record of amergency war materials Is not a government agency, entry type codes 01, 02, 03, etc,, as
appropriate, are to be used.

Transportation Entries

Immediate Transportation 61
Transportation and Exportation 62
Immediate Exportatlon 63

Automated Broker Interface (ABI) processing requires an ABI status indicator. This indicator must be recorded in the entry
type code block. [tis to be shown for those entry summaries with ABI status only, and must be shown In one of the following
formats:

ABIS = ABI statement paid by check or cash
ABI/A = ABI statement pald via Automated Clearinghouse (ACH)
AB1/P = ABI statement paid on a periodic monthly basis
ABI/N = ABI summary not paid on a statement
Note: Elther a slash (/) or hyphen (-) may be used to separate ABI from the indleaior (.¢., ABI/S or ABI-8).
A "LIVE" entry is when the entry summary documentation is filed at the time of entry with estimated duties. Warehouse

withdrawals are always considered “LIVE” entries. When a “LIVE” entry/entry summary is presented, an additional indicator is
required to be shown in the following formats:

ABVA/L = ABI statement paid via ACH for a “live” entry/entry summary
ABHUN/L = ABI “live” entry/entry summary not paid on a statement
"LIVE" or "L" = non-ABl “live” entry/entry summary

BLOCK 3) SUMMARY DATE

Record the month, day, and year (MM/DD/YYYY) on which the entry summary is filed with CBP. The record copy of the entry
summary will be time stamped by the filer at the time of presentation of the ontry summary, in the case of entry surmmaries
submitted on an ABI statement, only the statement is required to be time stamped.

This block should not be printed or typed prior to presentation of the entry/entry summary. Use of this field is optional for AB!
statement entries. The time stamp will serve as the entry summary date,

The filer will record the proper team number designation in the upper right portion of the form above this block (three-character
team number code). For ABI entry summaries, the team number is supplied by CBP’s automated system In the summary
processing output message.

BLOCK 4) SURETY NO.

Record the three digit numeric code that identifies the surety company on the Customs Bond, This code can be found In block
7 of the CBP Form 301, or is avatlable through CBP'’s automated system to ABI filers, via the importer band query transaction.
For U.S. Government importations and entry types not requiring surety, code 999 should appear in this block. When cash or
Government securities are used in lieu of surety, use code 998.

CAP Form 7507 (12/19} instruction Page 2 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 54 of 75

BLOCK 5) BOND TYPE

Record the single digit numeric code as follows:
0 U.S. Governmeni or entry types not requiring a bond
8 - Continuous
9 - Single Transaction

Bond type "0" should be used in conjunction with surety code "999" for government entries secured by stipulation as provided
for in 19 CLFLR. § 10.101 (a).

Bond type "8" or "9," as appropriate, should be used in conjunction with surety code "998" when cash or government securities
are deposited In lieu of surety. ,

Bond type "9" should be used in conjunction with surely code "999" when surely has been waived in accordance with 49 CFR.
§ 142.4 (c). Asingle entry bond should be attached to the entry summary package,

BLOCK 6) PORT CODE

Record the U.S, port code utilizing the Schedule D, Customs District and Port Codes, listed in Annex C of the Harmonized
Tariff Schedule (HTS). The port Is where the merchandise was entered under an entry or released under an immediate
delivery permit. Use the following format: DDPP (no spaces or hyphens).

BLOCK 7) ENTRY DATE

Record the month, day, and year (MM/DD/YYYY) on which the goods are released, except for Immediate delivery, quota
goods, or where the filer requests another date prior to release (see 19 C.F.R. § 141.68). It ls the responsiblity of the filer ta
ensure that the entry date shown for entry/entry summaries Is the date of presentation ([e., the time stamp date). The entry
date for a warehouse withdrawal is the date of withdrawal.

BLOCK 8) IMPORTING CARRIER

For merchandise arriving in the U.S. by vessel, record the name of the vessel that transported the merchandise from the
foreign port of lading to the first U.S. port of untading. Do not record the vessel identifier code In lieu of the vessel name.
Pursuant to General Statistical Note 1 (a) (ii) of the HTS, the reporting of the vessel flag is not required. For merchandise
arriving in the U.S. by air, record the two-digit IATA alpha code corresponding to the name of the airline which transported the
merchandise from the last alrport of foreign lading to the first U.S. airport of unlading.

if tha carrier flle does not contain a specific air carrier's code, write the designation '*C" for Canadian airlines, “*F" for other
foreign airlines, and '*U" for U.S. airlines.

These designations should be used only for unknown charter and private aircraft. When a private aircraft is being entered
under its own power (ferried), the designation “**" will be used.

For merchandise arriving in the U.S. by means of transportation other than vessel or air, leave blank,
Do not record the name of a domestic carrier fransporling merchandise after tnitial lading in the U.S.

For merchandise arriving in the customs territory from a U.S. Foreign Trade Zone (FT2), insert “FTZ" followed by the FTZ
number. Use tho following format: FTZ NNNN

CBP Form 7501 (42/19) Instruction Page 3 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 55 of 75

BLOCK 9) MODE OF TRANSPORT

Record the mode of transportation by which the Imported merchandise entered the U.S, port of arrival from the last foreign
country utilizing the following two-digit numeric codes:

40 - Vessel, non-container (Including all cargo at first U.S. port of unlading aboard a vessel regardless of later
disposition; lightered, land bridge and LASH all included), If conlalner status unknown, but goods did arrive by
vessel, use this cade,

11 - Vessel, container

42 - Border, Waterborne (used in cases where vessels are used exclusively to ferry automobiles, trucks, and/or rail
cars, carrying passengers and baggage and/or cargo and merchandise, between the U.S. and a contiguous
country).

20 - Rail, non-container
21 ~ Rail, container

30 ~ Truck, non-contalner
31 - Truck, container

32 ~ Auto

33 - Pedestrian

34 - Road, other

40 ~ Air, non-container
41 - Air, container

50 - Mail

60 - Passenger, hand-carried

70 - Fixed transport installation (includes pipelines, powerhouse, etc.)

For merchandise arriving in the customs territory from a U.S. FTZ, leave blank.

BLOCK 10) COUNTRY OF ORIGIN

Record the country of origin utilizing the International Organization for Standardization (ISO) country code located in Annex B of
the HTS.

The country of origin Is the country of manufacture, production, or growth of any article. If the article consists of maierial
produced, derlved from, or processed in more than one foreign territory or country, or Insular possession of the U.S., it shall be
considered a product of that foreign territory or country, or insular possession, where it last underwent a substantial
transformation. For reporting purposes only on the GBP Form 7501, whenever merchandise has been returned to the U.S.
after undergoing repair, alteration, or assembly under HTS heading 9802, the country of origin should be shown as the country
in which the repalr, alteration, or assembly was performed,

When merchandise is involced in or exported from a country other than that in which it originated, the actual country of origin
shall be specified rather than the country of invoice or exportation. When an entry summary covers merchandise from more
than one country of origin, record the word "MULTI" in this block. In column 27, directly below the line number, prefixed with
the letter "O," indicate the ISO code corresponding to each fine item.

Where line items are segregated by invoice, Indicate the ISO code corresponding to each invoice.

GBP Form 7501 (42/19) Instruction Page 4 af 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 56 of 75

Special Note for Goods of Canadian Origin
The ISO country code "CA" for Canada for goods of Canadian Origin will no longer be reported as a couniry of origin.
As of May 45, 1997, the Canadian Province codes will replace the code "CA".
The following conditions in which the “CA" is acceptable, in addition to the Province Codes:
1, Withdrawals of goods from warehouses for consumption.
. Entries of goods from Foreign Trade Zones Into the Commerce of the U.S.

2

3. Informal entries,

4. Imports of Canadian origin arriving from countries other than Canada.
5

. Cargo selectivity entries not certified from entry summary, Le. full cargo selectivity entries provided wiih
entry data only or border cargo selectivity entries.

6. Data elements Intended specifically for other government agencies, e.g. FDA , DOT, and EPA which only
allow “CA” to be used as the origin code,

Additional information related to reporting the correct ISO country code for goods of Canadian Origin can be found in
CSMS# 97-000267 and XX-XXXXXXX

BLOCK 11) IMPORT DATE

For merchandise arriving in the U.S. by vessel, record the month, day, and year (MM/DDIYYYY) on which the importing vessel
transporting the merchandise from the foreign country arrived within the limits of the U.S. port with the intent to unlade.

For merchandise arriving in the U.S, other than by vessel, record the month, day, and year (MM/DD/YYYY) in which the
merchandise arrived within the U.S. port limits.

For merchandise entering the customs territory for consumption from a U.S. FTZ, in compliance with 19 C.F.R. § 146.63, if the
import date is not the date of removal from the zone, leave blank,

For merchandise moving from a U.S. FTZ to a bonded warehouse In the customs territory, in compliance with 19 C.P.R. §
146,64, report the month, day, and year (MM/DD/YYYY) of importation.

BLOCK 12) BILL OF LADING (B/L) OR AIR WAYBILL (AWB) NUMBER
Record the number assigned on the manifest by the international carrier delivering the goods to the U.S.

Each B/L number for vessel or rall shipments must conform to a unique format comprised of 2 elements. The first element
comprises the first four characters of the unique bill number, and Is the Standard Carrier Alpha Code (SCAC) of the bill's issuer.
The second element may be any length up to a maximum 12 characters and may be alpha and/or numeric. Use the following
format: ABCD1234567

If multiple bills are associated with an entry summary, list additional B/L or AWB numbers across the top of column 28 or ona
separate attachment.

BLOCK 13) MANUFACTURER ID (MID)

This block is provided to accommodate the manufacturer/shipper identification code. This code identifies the manufacture/
shipper of the merchandiso by a constructed code, The method for derlving the code can be found in Appendix 2. For the
purposes of this code, the manufacturer should be construed to refer to the invoicing parly or partios (manufacturers or other
direct suppliers). The name and address of the involcing party, whose invoice accompanies the CBP entry, should be used to
construct the MiD. The manufacturer/shipper identification code |s required for all entry summaries and entry/entry summaries,
including informal entries, flled on the CBP Form 7501,

For textile shipments, the manufacturer should be construed to refer to the actual manufacturer in accordance with 19 CFR
102.23(a) and the Appendix to 19 CFR Part 102 — Textile and Apparel Manufacturer Identification.

CBP Form 7507 (12/49) Instruction Page 5 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 57 of 75

Non-textile shipments may use the invoicing parly or parties (manufacturers or other direct suppliers).

When an entry summary covers merchandise from more than one manufacturer, record the word "MULTI" in this block. In
column 28, indicate the MID Code corresponding to each line item. If there is more than one vendor for a particular HTS
number, separate line items will be required for each MID.

BLOCK 14} EXPORTING COUNTRY
Record the exporting country utilizing the !SO country code located in Annex B of the HTS.

The country of exportation Is the country of which the merchandise was last part of the commerce and from which the
merchandise was shipped to the U.S, without contingency of diversion.

When an entry summary covers merchandise from more than one country of export, record the word "MULTI" in this block. In
column 27, directly below the line number, prefixed with the letter "E," Indicate the ISO code corresponding to each line item.
Where IIne Items are segregated by invoice, indicate the ISO code corresponding to each invoice.

For merchandise entering the customs territory from a U.S, FTZ, if multiple countries of export are involved, indicate the country
of export with the greatest value. In the case where the merchandise is U.S. goods returned and the filer opts to pay the duty
and report only the Chapter 1-97 HTS number, report the country of invoice or exportation. Country of expart U.S, will not be

“ acceptable when country of origin is U.S.

BLOCK 15) EXPORT DATE
For merchandise exported by vessel, record the month, day, and year (MM/DD/YYYY), on which the carrier departed the last
port in the exporting country.

For merchandise exported by air, record the month, day, and year (MM/DD/YYYY), on which the aircraft departed the last
alrport in the exporting country.

For overland shipments from Canada or Mexico and shipments where the port of lading Is located outside the exporting country
(e.g., goods are exported from Switzerland but laden and shipped from Hamburg, Germany), record the month, day, and year
(MM/DD/YYYY), that the goods crossed the border of the exporting country (Switzerland in this example).

For mail shipments, record the month, day, and year (MM/DD/YYYY) of export as noted on the Notice to Addressee, CBP Form
3509.

For goods entering the customs territory from a U.S. FTZ, leave blank.

When an entry summary covers merchandise with more than one date of export, record the word "MULTI" in this block. in
column 27, directly below the tIne number, indicate the date corresponding to each line iter, Where line items are segregated
by invoice, indicate the date corresponding to each Invoice.

For textile merchandise, refer to additional requirements listed under VISA NUMBER/CERTIFICATE OF ELIGIBILITY/EXPORT
CERTIFICATE In Column 33(d) instructions.

BLOCK 16) IMMEDIATE TRANSPORTATION (iT) NUMBER

Record the IT number obtained from the CBP Form 7512, AWB number from the Transit Air Cargo Manifest (TACM), or
Automated Manifest System (AMS) master in-bond (MIB) movement number.

When an entry summary covers merchandise with more than one IT, place additional IT numbers and associated IT dates
across the top of column 28 or on a separate attachment.

if merchandise moves on an IT into a U.S. FTZ, the IT number need not be recorded on the CBP Form 7501 when the
merchandise is removed from the zone.

CBP Form 7601 (12/19) Instructlon Page 6 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 58 of 75

BLOCK 17) IT DATE
Record the month, day, and year (MM/DD/YYYY), obtained from the CBP Form 7542, TACM, or AMS MIB record.

When an entry summary covers merchandise with more than one IT, place additional IT numbers and associated IT dates
across the top of column 28 or on a separate alfachment,

Note: IT date cannot be prior to Import date.

BLOCK 18} MISSING DOCUMENTS
Record the appropriate document code number(s) to indicate documents not available at the time of filing the entry summary.
A maximum of two codes may be used. The bond charge should be made on the entry summary only for those documents
required to be filled with the entry summary.
The fellowing codes shall be used:

01 - Commercial Involce

10- CBP FORM 5523 (19 O.F.R. § 141.89) (Optional for footwear)

16 - Corrected Commercial Invoice {19 C.F.R, § 141.89, et al)

17 - Other Agency Form (19 ©.F.R. § Part 12)

19 - Scale weight

21 - Coffee Form O

22 - Chemical Analysis

23 - Outturn Report

26 - Packing List (19 C.F.R. § 141.86(e))

98 ~ Not Specified Above

99 - If three or more documents are missing, record the code number for the first document and insert code "99" to

indicate more than one additional document is missing.

if a document has been waived prior to entry summary filing or is not required at time of entry summary, if should not ba
recorded as a missing document.

Be aware that the following forms cannot be waived and filers shall be obligated to file the forms within the appropriate time
Emits:

{4.-Lease Statements (19 C.F.R. § 10.108)

45~ Re Melting Certificate (19 C.F.R. § 54.6(a)}

+8 - Duty Free Entry Certificate (19 C.F.R. § 10.102; 9808.00.3000)

20 - End Use Certificate (19 C.F.R. § 10.138)

BLOCK 19) FOREIGN PORT OF LADING

For merchandise arriving in the U.S, by vessel, record the five digit numeric code listed in the "Schedule K” (Classification of
Forelgn Ports by Geographic Trade Area and Country) for the foreign port at which the merchandise was actually laden on the
vessel that carried the merchandise to the U.S. The “Schedule K” may be retrieved at:

hito://www.iwr.usace.army.mll/nde/wese/schedulek/schedulek.him

If the actual port name Is not provided, use the code for “all other ports" for the country in which the merchandise was laden on
the vessel that carried the merchandise to the U.S.

CBP Form 7501 (12/19} Instruction Paga 7 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 59 of 75

When an entry summary covers merchandise with more than one foreign port of lading, record the word "MULTI" In this block.
In column 27, directly below the IIne number, indicate the code corresponding to each line item. When line items are
segregated by invoice, Indicate the code corresponding to each invoice.

When merchandise is transported by a mede of transportation other than vessel, leave blank.

For merchandise entering the customs territory from a U.S. FTZ, jeave blank.

BLOCK 20) U.S. PORT OF UNLABING
Record the U.S. port code where the merchandise was unladen from the importing vessel, aircraft or train. Do not show the
name of the port Instead of the numeric code.

For merchandise arriving in the U.S. by means of transportation other than vessel, rail or air, leave blank.

For merchandise arriving in the customs territory from a U.S. FTZ, leave blank.

BLOCK 21) LOCATION OF GOODS/General Order (GO) Number

Where the entry summary serves as entry/entry summary, record the pier or site where fhe goods are available for
examination. For air shipments, record the fight number. Where the Facilitles Information and Resources Management
(FIRMS) codes are available, they must be used in fleu of pier/site. .

Where the entry summary is used for merchandise that has been placed in GO, record the number assigned by CBP in the
following format: G.O. NNNNNNNNNNNN

Where the entry summary is used for merchandise placed in a bonded warehouse, record the name and the FIRMS code of the
bonded warehouse where the goods will be delivered.

BLOCK 22) CONSIGNEE NUMBER
Record the Internal Revenue Service (IRS) Employee Identification Number (EIN}, Social Security Number (SSN), or CBP
assigned number of the consignee. This number must reflect a valld identification number filed with CBP via the CBP Form
5106 or Its electronic equivalent. When the consignee number is the same as the Importer of record number, the word
"SAME" may be used in lieu of repeating the importer of record number.
Only the following formats shall be used:

IRS EIN NN-NNNNNNN

IRS EIN with suffix NN-NNNNNNNXX

SSN NNN-NN-NNNN

CBP assigned number YYDDPP-NNNNN

For consolidated shipments, enter zeros In this block in the IRS EIN format shown above {l.e,, XX-XXXXXXX), The reporting of
zeros on the entry summary Is limited to consolidated shipments and consolidated entry summaries.

BLOCK 23) IMPORTER NUMBER

Record the IRS EIN, SSN, or CBP assigned number of the importer of record. Proper format is listed under the instructions for
Consignee Number.

BLOCK 24) REFERENCE NUMBER

Record the IRS EIN, SSN, or GBP assigned number of the individual or firm to whom refunds, bills, or notices of extension or
suspension of liquidation are to be sent (if other than the importer of record and only when a CBP Form 4811 Is on file). Proper
format is listed under the instructions for Consignee Number. Do not use this block to record any other information.

CBP Form 7501 (12/19) , Instruction Page 8 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 60 of 75

BLOCK 25} ULTIMATE CONSIGNEE NAME AND ADDRESS

At the time of Entry Summary, record the name and address of the individual or firm purchasing the merchandise or, if a
consigned shipment, to whom the merchandise Is consigned. If those parties are not known, indicate to whose premises the
merchandise is belng shipped. If this information Is the same as the importer of record, leave blank,

Note: For express consignment shipments and land border shipments, at the time of Entry Suremary, record the name and address of the indlvidual or firrn for
whose account the merchandise is shipped. The account of party Is the actual owner, who fs holder of title to the goods.

In the space provided for indicating the state, report the ultimate state of destination of the imported merchandise, as known ai
the time of entry summary filing. If the contents of the shipment are destined to more than one state or if the entry summary
represents a consolidated shipment, report the state of destination with the greatest aggregate value. if in either case, this
information is unknown, the state of the ultimate consignee, or the state where the entry Is filed, in that order, should be
reported. However, before either of these alternatives is used, a good faith effort should be made by the entry filer to ascertain
the state where the Imported merchandise will be delivered. In all cases, the state code reported should be derived from ihe
standard postal two-letter state or territory abbreviation.

On a warehouse withdrawal, the original warehouse entry number should be recorded at the bottom of this block.

BLOCK 26) IMPORTER OF RECORD NAME AND ADDRESS

Record the name and address, including the standard postal two-letter state or territory abbreviation, of the importer of record.
The importer of record is defined as the owner or purchaser of the goods, or when designated by the owner, purchaser, or
consignee, a licensed customs broker. The importer of record is the individual or firm liable for payment of ali duties and
meeting all statutory and regulatory requirements Incurred as a result of importation, as described in 19 C.F.R. § 144.1(b).
The importer of record shown on the invoice should be the same party on the CBP Form 7501, unless the CBP form reflects a
licensed customs broker,

' COLUMN 27) LINE NUMBER

Record the appropriate line number, in sequence, beginning with the number 001,

A"line number" refers to a commodity from one country, covered by a line which includes a net quantity, entered value, HTS
number, charges, rate of duty and tax. However, some !ine numbers may actually include more than one HTS number and
value, For example, many items in Chapter 98 of the HTS require a dual HTS number. Articles assembled abroad with U.S.
components require the HTS number 9802.00.80 along with the appropriate reporting number of the provision in Chapters 1
through 97.

Also, many iterns in Chapter 91 of the HTS require as many as four HTS numbers, Watches classifiable under subheading
9101.11.40, for example, require that the appropriate reporting number and duly rate be shown separately for the movement,
case, strap, band or bracelet, and battery. A soparate IIne item is also required for each commodity that Is the subject of a
Customs binding ruling. Proper format is listed under the Instructions for HTS number.

Where a reporting number Is preceded by an alpha character designating a special program {ie., NAFTA = “CA" or “MX", GSP
= “A"), that indicator is to be placed in column 27, directly below the line number. The special program indicator (SPI) should
be right justified on the same line and immediately preceding the HTS number to which It applies. If more than one HTS
number is required for a line item, place the SPI on the same line as the HTS humber upon which the rate of duty is based.

if more than one SPI is used, the primary indicator that establishes the rate of duty is shown first, followed by a period and the
secondary SPI immediately following.

if "MULTI" was recorded in biock(s) 10, 14, 15, and/or 19, the appropriate codes or dates are to be shown in column 27 below
the SPI. See specific Instructions for those items with multiple elements.

CBP Form 7501 (12/19) Instruction Page 9 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 61 of 75

COLUMN 28) DESCRIPTION OF MERCHANDISE

A description of the articles in sufficient detail to permit the classification thereof under the proper statistical reporting number in
the HTS should be reported at the top of column 28. The standard definitions from the CBP HTS database are acceptable for
this requirement.

For a warehouse withdrawal, all copies of the CBP Form 7501 must be clearly marked “WAREHOUSE WITHDRAWAL FOR
CONSUMPTION? at the top of column 28, followed by the words “FINAL WITHDRAWAL’ if applicable. Next will be the
“Bonded Amount” (quantity in the warehouse account before the withdrawal), “Withdrawal” (quantity being withdrawn), and
“Balance” (quantity remaining in warehouse after withdrawal), as required in 19 C.FLR. § 144,32(a),

Transfer of the right to withdraw the merchandise included on the CBP Form 7501 will be established by including the name,
and hand-written or facsimile signature of the person primarily liable for payment of duties before the transfer is completed.
This endorsement should be shown after the “Balance” in column 28. When there is deferred tax paid by electronic funds
transfer (EFT), the following statement Is required in this sectlon:

Electronic Funds Transfer (EFT)
Tax Payment Deferred

XXX Distillers, Inc.

IRN: XX-XXXARKKAK

ALC: #ERHAHAE

EFT Payment Date: month/day

If the deferred tax will not be paid by EFT, the words “DEFERRED TAX” should snow after the words “WAREHOUSE
WITHDRAWAL FOR CONSUMPTION’ at the top of this block.

COLUMN 29)
Do not record the column heading letters, only the required data in the proper format.
A. HTS NUMBER

Record the appropriate full 10-digit HTS item number. This item number should be left justified. Decimals are te be
used In the 10-digit number exactly as they appear in the HTS. Use the following format: 4012.11.4000

If more than one HTS number is required, follow the reporting instructions in the statistical head note In the
appropriate HTS section or chapter.

Where an SPI is required for an HTS number, see Column 27 instructions.

For each item covered by a binding tarlff classification ruling, report the ruling number {provided in the applicable
ruling letter) directly below the HTS number of the appropriate line item. Precede the ruling number with the
abbreviation "RLNG." For an item classified under the same tariff classification number but not specifically covered by
the binding tariff classification ruling, provide a separate line item breakout for that item.

For those line items that require the reporting of more than one data element (la. category number and/or
manufacturer identification number) In this same area, the hierarchy should be as follows:

Category Number

Manufacturer Identification Number

Ruling Number

The correct format for reporting a ruling number or pre-approval Indicator are fisted below, respectively:
RLNG 654321
INDCTR 356780

CBP Form 7601 (12/18) Instruction Page 10 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 62 of 75

For sets, which are classifiable In accordance with GRI 3(b) or 3(c) of the HTS, report In column 30 the HTS number
from which the rate of duty for the set Is derived. Precede this number with an SPI of "X." Report with that part of the
set so classified the total value, quantity and charges associated with the set, as well as all applicable duties, taxes,
and fees, in the appropriate columns. In addition, each article in the set (including the article designated with a prefix
of "X"} should be reported on a separate line as if it were separately classified. Precede these HTS numbers with an
SPI of "V." Report the quantity and value attributed to each article associated with the "V" SPI.

All other reporting requirements Including, but not limited to, quota, visa, licensing, and other government agency
requirements, should be reported along with the appropriate HTS number preceded with an SP] of °V." Both the "X"
and "V" should be right justified in column 27, immediately preceding, and on the same line as the HTS number to
which i applies.

B. AD/CVD CASE NUMBER

Directly below the HTS number, indicate the appropriate AD/CVD case number(s), as assigned by the Department of
Commerce, International Trade Administration. The following format shall be used:

A000-000-000 -or- A-000-000-000 (AD)

C000-000-000 -or- C-000-000-000 (CV)
Case numbers with a suffix of 000 (ex. A-000-000-000) should only be used when the manufacturer and/or exporter
falls under the "All Other” or country wide provisions of the AD/CVD case.
The application of case numbers should follow this hlerarchy under the following circumstances:

1. The exporter has its own rate, use the case assigned to the exporter;

2. The exporter does not have its own case, use the case assigned to the manufacturer/producer; OR the
case assigned to the exporter/manufacturer combination; or

3. Nelther the exporter nor the manufacturer/producer nor the exporter/manufacturer combination has Its
own case, use the “all others” case with a suffix of 000.

When bonding is permitted and used, record the phrase "Surety Code" and the surety number [e.g., (Surety Code
#123)}. If cash or government securities are deposited in lieu of surety, record "Surety Code #9938,"

Cc, CATEGORY NUMBER

Directly below the HTS number record the textile category for each separate line, as applicable. Use the following
format: CAT NNN

D, OTHER FEES

Directly below the pertinent line Information, on the same line as the applicable rate in column 33, Identify any other
fee, charge or exaction that applies. Examples include the beef fee, honey fee, pork fee, cotton fee, harbor
maintenance fee (HMF), sugar fee, and merchandise processing fee (MPF). All fees, with the exception of the HMF,
are to be reported at the line Item level. The HMF may be shown either at the line item level or once at the bottom of
column 29 on the first page of the summary.

COLUMN 30}
Do not record the column heading letters, only the required data in the proper format.
A. GROSS WEIGHT

Report gross shipping welght in kilograms for merchandlse imported by ALL modes of transportation. The gross
weight must be reported on the same line as the entered value.

CBP Form 7601 (12/49) . Instruction Page 11 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 63 of 75

In cases where more than ore value Is shown on a fine Item, record the gross welght on the same line as the first tariff
number for the line tem. Gross weight information must be provided for each line item. if the gross weight is not
available for each line item, the approximate shipping weight shall be estimated and reported. The total of the
estimated weights should equal the actual gross shipping weight, For multi-line summaries, the grand total gross
weight need not be shown.

In the case of containerized cargo cartied in lift vans, cargo vans, or similar substantial outer containers, the weight of
such container should not be included in the gross weight of the merchandise.

B. MANIFEST QUANTITY
Where the entry summary serves as entry/entry summary, indicate the manifest quantity reported on the B/L or AWB,

If multiple bills are associated with an entry/entry summary, indicate the manifest quantity reported on the B/L or AWB
with the appropriate B/L or AWB number listed across the top of column 28.

COLUMN 31) NET QUANTITY IN HTS UNITS

When a unlt of measure is specified in the HTS for an HTS number, report the net quantity In the specified unit of measure, and
show the unit of measure after the net quantity figure, Record quantities in whole numbers for statistical purposes unless
fractions of units are required for other CBP purposes. Fractions must be expressed as decimals.

When an "X” appears in the column for units of quantity, no quantity is to be reported In column 34, (Gross weight must still be
reported in Column 30.)

When two units of measure are shown for the same article, report the net quantity for both In the specified unit of measure,
The value of the article is to be reported with the first unit of measure unless a "V" follows the second which indicates the value
of the article is to be reported with that unii of measure.

Example: Shipment consists of 50 dozen t-shirts, welghing 1 kg per dozen and valued at $10 per dozen. Report as follows:

 

 

COLUMN 29 COLUMN 30 COLUMN 31
6205.20.2085 50 doz. . 500
50 kgs

 

 

 

 

 

COLUMN 32)

Do not record the column heading letters, only the required data in the proper format.
A. ENTERED VALUE
Record the U.S. dollar value as defined in 19 U.S.C. § 1401a for all merchandise.
Record the value for each line item on the same line as the HTS number.
if the value required for assessment of AD/CVD is different from the entered value, record in parentheses the amount
in this column, on the same line as the AD/CVD case number and rate. If the reported value ts not the transaction
value it should later be reported under a Reconelliation Entry (Type 09), If approved for reconclliation, or other
alternate means.

Report the value in whole dollars rounded off to the nearest whole dollar (if the total entered value for a line item is
less than 50 cents report as "O"}. Dollar signs are omitted.

Report the total entered value for alll line items in block 35.

CBP Form 75014 (12/49) Instruction Page 12 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 64 of 75

B. CHARGES (CHGS)

Record the aggregate cost in U.S. dollars of freight, insurance and all other charges, costs and expenses incurred
while bringing the merchandise from alongside the carrier at the port of exportation in the country of exportation and
placing it alongside the cartier at the first U.S. port of entry. Do not include U.S. import duties, In the case of overland
shipments originating in Canada or Mexico, such costs shall Include freight, insurance, and ail other charges, costs
and expenses incurred in bringing the merchandise from the point of origin (where the merchandise begins its journey
to the United States) in Canada or Mexico to the first U.S, port of entry.

This value shall be shown in whole numbers for each HTS number. It is to be placed beneath the entered value and
identified with the letter 'C’ (e.g., C550), Dollar signs are omitted.

Charges are not required to be reported for merchandise entered by mode of transportation code 60 (passenger,
hand-carrled).”

G, RELATIONSHIP

Record whether the transaction was between related parties, as defined in 19 C.F.R. § 152.102(g), by placing a "Y" in
the column for related and an "N" for not related (the words "related" and "not related" may be used in licu of "Y" or
"N"). "¥" or "N" may be recorded once, at the top of column 32, when applicable to the entire entry summary cr may
be recorded with each fine item below entered value and charges. “Y" or SN" must be recorded with each line item
when the relationship differs for line items.

COLUMN 33)
Do not record the column heading letters, only the required data in the proper format.
A. HTS RATE
Record the rate(s} of duty for the classified item as designated In the HTS: free, ad valorem, specific, or compound.
COLUMN 29 COLUMN 33
6201.19.1010 Free 6201.19.9060 2.8%

 

 

 

 

 

 

B. ABDIGVD RATE

Record the AD/GVD rate(s) as designated by the Department of Commerce, International Trade Administration,
directly opposite the respective AD/CVD case number(s) shown in column 29,

G. LR.C. RATE
Record the tax rate(s) for the classified item as designated In the HTS, or record the CBP approved metric conversion
tax rate,

IF LR. tax is deferred, precede 1.R.C. rate with "DEF." Show the amount in column 34 and in block 38 but do not
include in the “Total” in block 40,

Deferred E.R, tax under 26 U.S.C. § 5232(a) should be identified as IRS DEF 5232(a),” at the bottom of columns 33
and 34 on the first page of the CBP Form 7501. The deferred |.R. tax amount should not be shown in column 34,
block 38, or black 40.

D. VISA NUMBER/CERTIFICATE OF ELIGIBILITY/EXPORT CERTIFICATE

Record the letter "V" or “C” followed by the visa/certificate number associated with each line. Visa/certificate numbers
are generally nine alphanumeric characters in length. The first character is numeric, the second and third character is
alphabetic, and the fourth through the ninth character varies, depending on the trade agreement.

CBP Ferm 7501 (12/19) Instruction Page 13 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 65 of 75

The first position of the visa/cortificate represents elther the year of export, the year for which the certificate is in effect
(e.g. date of presentation), or a grouping such as those required for African Growth and Opportunity Act {AGOA)
claims. The second and third positlons represent the [SO country of orlgin code. The fourth through the ninth
positions represent a unique number issued by the foreign government.

For specific information pertaining fo formatting, refer to the Quota Book Transmittals (QBT) that are Issued at the
beginning of each quota period or to Textile Book Transmittals (TBT). The TBT Is issued when new trade legislation
or free trade agreements are implemented. These references can be found at:

bitpv/Awww.cbp.gov/xp/egov/importitextiles_and_quotas/

If merchandise is covered by more than one visa/certificate, then separate line items must be shown for each visa/
certificate number. All visa numbers and those certificates required to be eligible for a reduced rate of duty associated
with a tariff rate quota must be recorded in column 33. The above instructions do net apply tc agriculture licenses
issued by the U.S. Department of Agriculture.

When the country of origin differs from the country of export and the visa/certificate is issued based on the date of
export, or the quota is based on the date of export, report the date of export from the country of origin in column 33.
The date of exportation from the exporting country will continue to be reported in block 15,

E. AGRIGULTURE LICENSE NUMBER

For merchandise subject to agriculture licensing, report the license number in column 33 directly below the tariff rate
for that fine tem.

The license number will be in a ten-character format, including hyphens and spaces. The two acceptable formats are
as follows:

(4) N-AA-NNN-N or {2} N-AB-NNN-N
(1-cc-234-5} : (f-c -234-5}

The letters N and A represent numeric and alpha characters respectively, The letter B represents a blank space. For
format 1, the first position is the license type. The third and fourth positions are the commodity type code, Positions
six through eight represent the license serial number. The tenth position is the license year. Positions two, five and
nine are hyphens. Format 2 is identical to the above except position four is blank.

BLOCK 34) DUTY AND LR. TAX

Record the estimated duty, AD/CVD, LR. tax, and any other fees or charges calculated by applying the rate times the dutiable
value or quantity. The amount shown in this column must be directly opposite the appropriate HTS rate(s), AD/CVD rate, LR.
rate and other fees or charges. This Includes those instances where bonding is permitted for AD/CVD, Where bonding Is
accomplished, enclose the AD/CVD amounts in parentheses. Where I.R. tax is deferred under 26 U.S.C. § 5232(a), leave
blank (See Instructions for column 33). Dollar signs are omitted.

OTHER FEE SUMMARY FOR BLOCK 39

For entries subject to payment of AD/CVD and/or any of the various fees, each applicable fee must be indicated in this area,
and the individual amount of each fee must be shown on the corresponding line. AD/CVD amounts are to be included In the
summary only when they are actually deposited. Bonded amounts should not be included. The Black 39 Summary must be on
the first page if the entry summary consists of more than one page.

The applicable collection code must be indicated on the same line as the fee or other charge or exaction, Report the fees in
the format below:

AD 012
CVD 013
Tea Fae 038
Misc. Interest 044
Beef Fee 053

CBP Form 7501 (12/19) Instruction Page 14 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 66 of 75

Pork Fee 064
Honey Fee . , 055
Cotten Fee , 056
Pecan Fee 057
Sugar Fee 079
Potato Fee 090
Mushroom Fee 103
Watermelon - 104
Biueberry Fee 106
Avocado 107
Mango 108
Informal Entry MPF 311
Dutlable Mail Fee 496
Merchandise Processing Fee (MPF) 499
Manual Surcharge , 500
Harbor Maintenance Fee (HMF) 501

There is no de minimis collection for the MPF. There is an established minimum and maximum due on each formal entry,
release or withdrawal from warehouse for consumption. Report the actual MPF due unless the perspective amount due Is less
than the established minimum (record the minimum), or exceeds the established maximum (record the maximum).

There Is a de minimis on the HMF If it Is the only payment due on the entry summary. If such is the case, HMF of $3 or less will
not be collected. The grand total user fee in this block should be reported as the total fee amount of all line lems, but the
amount in block 39 should be reported as $0.

Goods originating under a Free Trade Agreement (FTA) may be exempt from MPF, To obtain this exemption, the importer
must Indicate the appropriate SPI for each HTS number in Column 27,

BLOCK 35) TOTAL ENTERED VALUE
Report the total entered value for all line items. This information is required on ail entry summaries.

BLOCK 36) DECLARATION OF IMPORTER OF RECORD OR AUTHORIZED AGENT

Select the appropriate boxes as It relates to your circumstances as an importer or agent.

BLOGK 37} DUTY
Record the total estimated duty paid (excluding AD/CVD}.

BLOCK 38) TAX
Record the total estimated tax paid, including any amount deferred (except tax deferred under 26 U.S.C, § 6232(a}).

BLOCK 39) OTHER

Record the total estimated AD/CVD or other fees, charges or exactlons pald, Do not show AD/CVD amounts that were
ponded. The amounts shown in block 39 of the summary should refiect the amounts actually being paid.

CBP Form 7504 (12/49) Instruction Page 15 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 67 of 75

BLOCK 40) TOTAL
Record the sum of blocks 37, 38, and 89. Do nat include any LR. deferred tax shown in column 34 and block 38, Do not
include any AD/CVD that has been bonded.

If no duty, tax, or other charges apply to the transaction, record "0" in this block.

HMF is required to be paid on all warehouse entry summaries (type 21), but is not due on re-warehouse (type 22) entries.

BLOCK 41) DECLARANT NAME, TITLE, SIGNATURE AND DATE
Record the name, job title, and signature of the owner, purchaser, or agent who signs the declaration. Record the month, day,
and year (MM/DD/YYYY), when the declaration is signed.

When the entry summary consists of more than one page, the signature of the declarant, title, and date must be recorded on
the first page.

Gertification is the electronic equivaient of a signature for data transmitted through ABI. This electronic (facsimile) signature
must be transmitted as part of the entry summary data.

BLOCK 42) BROKER/FILER INFORMATION
This block is reserved for a broker or filer name, address and phone number.

BLOCK 43) BROKER/IMPORTER FILE NO.
This block is reserved for a broker or Importer internal file or reference number.

PREPARATION OF ENTRY DOCUMENTS -

The filer must submit entry documents for both entry summaries and entry/entry summaries in an ordered manner. To ensure
uniformity in this matter, entry dacuments are to be arranged in the following order:

Check

Statistical copy (Non-ABI only)
Collection copy (non-statement}
Certification

Record Gopy

CBP Form 3461 or Alt.

Single entry bond, when applicable
Invoice

Packing List

Other Agency Documents

All documents should be stapled together In the upper left-hand corner by the filer of the entry summary or entry/entry
summary.

Aminimum of two coples of a warehouse withdrawal for consumption, CBP Form 7501, will be presented (importer's copy and

permit copy). If not paying via ACH, a cashier's copy is also required. Non-ABl submissions must include a fourth copy for
statistical purposes. If deferred tax is Involved, at least one extra copy of the CBP Form 7501 must be included.

CBP Form 7591 (12/19) ‘ instruction Page 46 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 68 of 75

SUMMARY OF ENTERED VALUE/ICURRENCY CONVERSION

The summary of entered value and currency conversion (if appropriate) may be shown on a worksheet attached to the entry
summaty or across column 28, Ona muitl-page entry summary, show the summary of entered values on the last page
following the last line Item.

Ifa filer prepares line iterns by invoice (l.e., group line items by invoice), the summary may be prepared with values for each
invoice in lieu of a grand summation at the end of the entry summary.

INFORMAL ENTRY

Informal entries may be made on the CBP Form 7501. The following blocke are tobe completed for informal entries where
applicable: [1, 2, 6, 8, 10, 11, 12, 14, 16, 17, 23, 26, 27, 28, 29A, 30A, 30B, 31, 32A, 33A, 33C, 34, 35, 36, 37, 38, 39, 40, and
44]. For ABI transmissions, blocks 9,15, and 20 are also required.

When goods are released on a CBP Form 3461 and subsequently followed up by an informal entry summary (CBP Form
7501), the entry date (date of release) must be shown In biock 7 on the CBP Form 7501.

Block 21, Location of Goods, wil be filled in only if merchandise has been placed in a general order warehouse,

No statistical copy of the CBP Form 7501 is required for an informal entry summary.

APPRAISEMENT ENTRY

When the CBP Form 7501 Is used as an appraisement entry as, defined in 19 C.F.R. § 143.11, the following declaration
requesting appraisement under 19 U.S.C. §1498(a)(10), should be added to the body of the CBP Form 7501 or attached on top
as follows:

| hereby request appraisement undor 19 U.S.C. §1498(a)(10). | declare, to the best of my
knowledge and belief, that this entry and the documents presented therewith set forth all the
information in my possession, or in the possession of the owner of the merchandise described
herein, as to the cost of such merchandise; that 1 am unable to obtain any further information as to
the value of the said merchandise or to determine its value for the purpose of making formal entry
thereof: that the information contained in this entry and in the accompanying documents is true
and correct; and that the person(s) named above Is the owner of the same merchandise,

Signature

Title
To the Port Director: The merchandise described above has been examined and the contents
and values are noted above.

CBP Officer

Date

DELIMITERS FOR LINE ITEMS

Asolid line, broken line, or a blank tine to facilitate the processing of the entry summary must separate each line item on the
CBP Form 7501 and continuation sheet.

ADDITIONAL DATA ELEMENTS

Fillers of the CBP Form 7501 may, on their own initiative, provide additional or clarifying Information on the form provided such
additional Information does not interfere with the reporting of those required data elements. Such additional or clarifying
information may be placed In any locatlon on the form solely at the discretion of the filer provided it does not Interfere with any
required data element. In such instances, CBP will not mandate what the additional information may be or where it Is to be
placed on the form.

invoices may be separately identified in the body of the CBP Form 7501 and the continuation sheet across column 28 followed
by the line items appropriate to that invoice,

CBP Form 7501 (12/19) Instructlon Page 17 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 69 of 75

WAREHOUSE WITHDRAWAL

If the warehouse withdrawal |s for the personal use of diplomatic, consular, other priviieged personnel, or for public international
organizations, the CBP Form 7501 must clearly state "WAREHOUSE WITHDRAWAL FOR DIPLOMATIC USE” at the top of
Column 28, followed by the words “DS Form 1504 Attached.”

Bianket permits may be issued to withdraw (1) merchandise from duty-free stores for exportation, (2) merchandise for
diplomatic use, and (3) merchandise for aircraft or vessel supply.

Applications for Blanket Permits shall be filed in triplicate on the CBP Form 7501. The words "APPLICATION FOR BLANKET
PERMIT TO WITHDRAW’ must be printed in capital letters or stamped in the top margin.

Withdrawal for blanket permits shall bear the words "APPLICATION FOR BLANKET PERMIT TO WITHDRAW.” When the last
withdrawal under a blanket permit is filed, the words “LAST WITHDRAWAL UNDER BLANKET PERMIT" shall be depicted on
the CBP Form 7504.

REWAREHOUSE ENTRY
Where the CBP Form 7501 is filed as a rewarehouse entry, blocks 8, 12, 19 and 20 are not required to be completed.

NAFTA DUTY DEFERRAL

The CBP Form 7601 is used to file a NAFTA Duty Deferral claim (entry type 08). Refer to the Duty Deferral Handbook or
contact the local GBP Office for complete instructions on how to complete the form for Duty Deferral purposes,

CONSOLIDATED ENTRY SUMMARY

Where the CBP Form 7501 entry summary covers more than one reloase, (19 C.F.R, § 142.1 7} report each entry or release
number separately, followed by the associated line item number and information.

TEMPORARY IMPORTATION UNDER BOND (TIB) ENTRY

TIB Entry Summaries (type 23) are processed in CBP’s automated system after review for TIB eligibility. Tine data required to
be reported on a TIB entry summary are the same as those usually reported on a regular consumption entry. Also, 19 C.F.R. §
40.31(a)(3) identifies additional information that is required to be shown on a TIB entry summary. As a reminder, merchandise
that is normally subject to quota, elther on consumption entries or on withdrawals from warehouse for consumption, is also
subject to quota when entered on a TIB.

CBP Form 7801 (12/19) Instruction Page 18 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 70 of 75

Appendix 1

CHECK DIGIT COMPUTATION FORMULA

Check digits are computed from the fller code and {transaction numbers (the first 7 digits of the entry number), Entry filer codes
containing alpha characters must be transformed to a numeric equivalent prior to computing the check digit, The numeric
equivalent for each alpha charter Is as follows:

A=1 HB O56 V=5
B=2 |=9 P=7 W56
C=3 J=1 Q=8 X57
D=4 K=2 R=9 Y=é
E#5 L=3 S=2 Z=9
F=6 M=4 T=3

G=7_ NSS OUR4

Example: Entry filer code B76 would transform to 276 for check digit computation purposes.

A. Using entry filer code B76 (276) and a transaction number 0324527 as an example, the check digit is computed as
follows:

Number for which check digit willbe computed is: 2760324527
B. Start the calculation process by multiplying every ather position by 2. (Essentially, all even positions will be
multiplied by 2.)

*Nofe: High order zeros are a significant element in the computation process and must be included in the transaction number. Uf the result of the
multiplication |s greater than 9, add 4 to the sum, but disregard the digit in the fens column. :

7 O@ 2 5 7
x2 x2 x2 x2 x2 (Multiply by 2)
14 0 4 4 14
+4 +4 +1 (Add 7 if total is greater than 9)
15 + 0 + 4411418 (Disregard digif in the tens column)
C. Add results.

5+O+4+14+5= 15

D. Total all odd positions starting at the beginning: 2760324527
2+6+3+4+2=17

E. Add the sums from steps C and D.
1541732

F. Subtract the units digit (last digit) derived in step E (32) from 10. The result is the check digit.
10-2= 8

G, Normally, the result of the arithmetic will be a single digit, In instances when the units digit subtracted from the
sum in step E is a 0, the check digit will be 0.

The resulting entry number from the example would be shown as follows:
B76-0324527-8

CBP Form 7501 (12/19) Instruction Page 19 ef 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 71 of 75

CHECK DIGIT COMPUTATION FORMULA

Using the entry number RO7-1010035, this chart was used to compute the check digit:
R1}O/;]}7 4170] 14])0;] 0731657) ?
STEP; o}e]7;/1/0]/4;0]o9/3]5

STEP
B x2 x2

2 2

*
note

STEP
Cc
STEP
D

STEP
E

STEP
F

 

CHECK DIGIT FACTOR

There are some filers who are authorized to use a check digit factor of 4 or higher. Essentially, the check digit factor is
provided to filers who have exhausted the check digits for their filer code. The check digit factor allows the filer to compute the
check digit then add one or two for the new check. When authorized, the check digit factor is posted to the filer’s national filer
maintenance record.

For examole, if a filer has been authorized to use a check digit factor of 1, using the example above, B76-0324527-8, the check
digit (8) would be changed to (9).

The Office of Field Operations, Trade Compliance and Facilitation, Broker Management Branch authorizes the Check Digit
Factor.

CBP Form 7501 (42/19) Instruction Page 20 of 22

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 72 of 75

Appendix 2

RULES FOR CONSTRUCTING THE MANUFACTURER IDENTIFICATION CODE

These instructlons provide for the construction of an identifying code for a manufacturer or shipper from its name and address.
The code can be up to 15 characters In length, with no inserted spaces.

To begin, for the first 2 characters, use the ISO code for the actual country of origin of the goods. The exception to this rule Is
Canada. “CA” is NOT a valid country for the manufacturer code; inslead, show as one of the appropriate province codes listed
below:

ALBERTA XA
BRITISH COLUMBIA XC
MANITOBA XM
NEW BRUNSWICK XB
NEWFOUNDLAND (LABRADOR) XW
NORTHWEST TERRITORIES XT
NOVA SCOTIA XN
NUNAVUT XV
ONTARIO XO
PRINCE EDWARD ISLAND XP
QUEBEC xQ
SASKATCHEWAN XS
YUKON TERRITORY XY

Next, use the first three characters from the first two “words” of the name. [f there is only one “word” in the name, then use only
the first three characters from the first name. For example, Amalgamated Plastics Corp. would be “AMAPLA,” Bergstrom would
be “BER.”

If there are two or more Initials together, treat them as a single word. For example, A.B.C. Company or A B C Company would
yleld “ABCCOM.” O.A.S.1.S. Corp. would yield “OASCOR.” Dr. S.A. Smith yields "DRSA,” Shavings B L Ine. yields “SHABL.”

In the manufacturer name, ignore the English words a, an, and, of, and the. For example, “The Embassy of Spain” would yield
"EMBSPA.” :

 

Portions of a name separated by a hyphen are to be treated as a single word. For example, “Rawles-Aden Corp.” cr “Rawles —
Aden Corp.” would both yield "RAWCOR.”

Some names will include numbers. For examples, “20th Century Fox” would yield “20TCEN” and “Concept 2000” ylelds
"CON200,”

Some words in the title of the foreign manufacturer's name should not be used for the purpose of constructing the MID. For
example, most textile factories in Macau start with the same words, “Fabrica de Artigos de Vestuario" which means “Factory of
Clothing.” For a factory named “Fabrica de Artigos de Vestuario JUMP HIGH Lid,” the portion of the factory name that

_ identifies it as a unique entity is “JUMP HIGH.” This is the portion of the name that should be used to construct the MID,
Otherwise, ail of the MIDs from Macau would be the same, using "FABDE,” which Is Incorrect.

Similarly, many factories in Indonesla begin with the prefix PT, such as “PT Morich Indo Fashion.” In Russia, other prefixes are
used, such as "JSC," “OAO,” "O00," and “ZAO." These prefixes should be eliminated for the purpose of constructing the MID.

Next, find the largest number on the street address line and use up fo the first four numbers. For example, “11455 Main Street
Suite 9999" would yield "1145." A suite number or a post office box should be used If it contains the largest number, For
example, “232 Main Street Sulte 1234” would yield “1234.” If the numbers in the street address are spelled out, such as “One
Thousand Century Plaza," there will be no numbers in this section of the MID, However, if the address is "One Thousand
Contury Plaza Suite 345,” this would yleld "345,"

CBP Form 7501 (12/49) Instrucilon Page 21 of 22
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 73 of 75

When commas or hyphens separate numbers, ignore all punctuation and use the number that remains. For examples,
42 34,56 Alaska Road” and “12-34-56 Alaska Road” would yleld "1234." When numbers are separated by a space, the space
is a delimiter and the larger of the two numbers should be selected. For example, “Apt. 509 2727 Cleveland St." yields “2727.”

Finally, use the first three alpha characters from the city name, “Tokyo” would be “TOK,” “St, Michel” would be “STM,” "18-Mile
High” would be “MIL,” and “The Hague” would be "HAG." Notice that numerals in the city fine are to be ignored.

For city-states, use the country name to compose the first three alpha characters, For examples, Hong Kong would be "HON,”
Singapore would be “SIN,” and Macau would be “MAC.”

General Rules:

ignore all punctuation, such as commas, periods, apostrophes and ampersands. Ignore all single character initials, such as the
“S" In “Thomas S. Delvaux Company.” Ignore leading spaces In front of any name or address.

Listed below are examples of manufacturer names and addresses and thelr MID codes:

LA VIE DE FRANCE FRLAVIE243BRE
243 Rue de la Payees
62591 Bremond, France

20th CENTURY TECHNOLOGIES VE20TCENS880CAR
5 Ricardo Munoz, Suite 5830 |
Caracas, Venezuela

THE E.K. RODGERS COMPANIES . GBEKRODLON
One Hawthorne Lane
London, England SWiY5HO

THE GREENHOUSE USGRE4SBIR -
45 Royal Crescent
Birmingham, Alabama 35204

CARDUCCIO AND JONES AUCARJONS8SID
88 Canberra Avenue
Sidnoy, Australia

N. MINAMI & Co,, LTD, JPMINCO26KOB
2-6, 8-Chome Isogami-Dorl

Fukial-Ku

Kobe, Japan

BOCCHACCIO S.P.A, ITBOCSPASIVER

Visa Mendoti, 61
8320 Verona, ltaly

MURLA-PRAXITELES INC. : GRMURINCATH
Athens, Greece
SEGMA COY E.X.T ITSIGCOY 1640SMY

4000 Smyrna, italy
1640 Delgado

COMPANHIA TEXTIL KARSTEN PTKAR2527LIS
Calle Grande, 25-27
67890 Lisbon, Portugal

HURON LANDMARK XOHURLAN184GWIN
_1840 Huron Road
Windsor, ON, Canada N9C2L5

CBP Form 7501 (12/49) instruction Page 22 of 22

 
Case 3:20-cv-05602-MCR-HTC

Charles Caldwell

From:
Sent: ve
To:

Subject:

Begin forwarded message:

Document 1-1

From: Brandi Stuart <bamabrand@aol.com>

Date: March 11, 2020 at 8:18:54 PM CDT
To: BrandiPStuartDesigns@gmail.com
Subject: Fwd: Re:

From: Tracy Cochran <tracyc12rn @yahoo.com>
To: Jami Johnston <jamik.johnston@gmail.com>
Cc: BamaBranD@aol.com <bamabrand@aol.com>

Sent: Thu, May 16, 2013 09:30 PM
Subject: Re:

Filed 07/01/20 Page 74 of 75

| am so excited and can't wait to see what team Paul does with them:)

Sent from my iPhone

On May 16, 2013, at 8:50 PM, Jar] Johnston <jamik johnston@gmail.com> wrote:

| just wanted to drop you guys a IIne concerning the designs for spring 2014, They are

SO GOOD and | can't wait to see our sales next season,

Jami

54

 
Case 3:20-cv-05602-MCR-HTC Document 1-1 Filed 07/01/20 Page 75 of 75

 

 

 

 

EXHIBIT "F"
